Case 8-19-76652-las Doc1 Filed 09/25/19 Entered 09/25/19 16:46:02

| abed Aajydnayueg 40) Buipi4 syenpiaipul-uoN 4103 UoNag AuejUN|OA LOZ WWOY JBIDIG

sAyoads veyiO
(d71 Buipnyoxe) diysssupeg Fy

(4717) diusssuned Ayjiqer paywiy pue (977) Auedwog Ayger paywiy Buipnjoul) uonesodiog gy Joyqap jo edky °9

(THN) asqam syojqeq = "¢

BP0D dIZ ¥ aIEIS ‘AID ‘Jeans ‘Jaquny

sseulsng Jo a9e|d — Ayunog

Jediouid woody Jussayip yi ‘sjasse jediouud jo uo1ye907 nessen
APod dIZ 8 alels ‘Aig '}eaqs ‘JequinN x09 ‘O'd BPOD IZ 2 AIeIS ‘ANID ‘Jeads ‘equiny

LISLE AN ‘S}4BIaH UA|soy

SUE] SIBTO"” |.

ssauisng
jo goed jedisuid wo1y jussayip ji ‘ssaippe Burpeyy ssauisng jo aaejd jedisuiidg SSe/ppe sJojgeag ‘fF

(NIB) 4equinn
9EPZBLP-EL uonesynuap] saAojdwy
jEJapayssoyqeq ‘€

SOWEU se sseusng Buiop
pue saweu ape} ‘seweu
pawinsse Aue apnjou|

SIB9A Q }SE] BY} Ul pesn
JO}|Gap SEWEU JAaYjO |W “Zz

*dio9 JajUuag IIpsejag uAjsoy aWeU Si0}gaq "|

“B/qeIIEAe SI ‘s/enplalpuj-uON JOj susOY Ad}dnsyueg 404 suoansjsuy ‘JUaUINDOP ayesedas e ‘UOIeULOJUI a1oW 104

‘(umouy J!) Jaquinu ased pue aUeU s,10}qGap ay} am ‘saBed jeuoHIppe Aue jo do} ay} UG “UOJ SIY] 0} Jaays aJeJedas e YoeYe ‘papeau s| aoeds aiow yy

6h Aoydniyueg 104 Bulji4 sjenpiAipu]-UON JO} UOIZAg Aue}UN|OA
LO WO |BlIIWO

 

Bully pepuewe
UE SIU yDeYD

Jaydeyo (umouy 4) JOquINU BseD

LL
MYOA MAN JO LOMLSIC NYSLSVa |

784} JO) UND Adjdnuyueg sayeyg peu

oo WT Cle Mile vie CeY EURO ET

 

WoSh BLS2/6
02

46

Case 8-19-76652-las Doci1 Filed 09/25/19 Entered 09/25/19 16

z aed

Aajdniyueg 40} Bully sJenplAIPU]-UON JO} UONeg AUe}UN/OA

 

LOg LOY JEIDIWO

uMOUY J! ‘aquinu ase uayAA yOUsIg
diysuonejey —_ soigeq }S!| aJeuedas eB yoeye
‘| UB} aJOW J] “Seseo |e ISI7
€10}Q8p 84} JO ayelipe
‘Sse, 0] ue Jo Jauped ssauisng
e Aq pay Buiaq so Burpuad
ON MI ssaseo Aoydnayueg Aue ay ‘OL
Jaquinu ase9 usu quawyseny eas — joujsiq
LLZZl-6-g | Jequinu esep 6L/9z/g YOUN yO, MIN jouNsIq ‘|s1] ayesedas
JO JOLISIQ Usa}seg ® yoeye 'saseo Z ue] a0W J|
Esieak
‘SOA Bp 8 3S2] 8} UIYWM JO}Gep ay}
ysureBe Jo Aq pally saseo
‘ONO Aajdnsyueq soud sayy, 6
ZL 4aydeyo
‘Z-GZL PINY PEGL JO OW aBueyoxy saquNoas eu} UI pauysp se AUedWOD |JaYs e S| JO}Qep euL
“WO} SIL] YIM (WLOZ WO |eIDIYO)
LL sajdeyD sapun Aajdnsyueg so) Buiji-4 sjenpiaipuj-uoyy sof uoNnag AUe]UNJO,A oO} JUaWYDeye
BU) SIl4 “PEL JO Jy eHueyoxy senunoes ay} Jo (p)s, sO ¢1 § 0} Gulpsoooe uoissiwwoy abueyoxy
pue saquinseg 9y) YIM (OOL PUE MOL ‘a|dwexe Joy) soda sIpotisd ay 0} peyinbed si Jogep ay. =
‘(Q)9ZLL § "O'S LL YIM eouepsoooe
U! ‘sJO|IPEso JO Sassejo a1OW JO aUO Woy UORedeid payoyos aiem ueld ay) Jo seoue|desoy =
‘uolad siy} YIM paly Bulag s} uejd yy
(EM LISLLL § “O'S'N LL Ul eunpesod
8} MO||O} ‘JSIX8 JOU OP S]U@WNDOP asaLy Jo |/E Ji JO WINad XB} WOU! |eJEpa) pue ‘JuUaWale]s
MOY-YSEd ‘suonesedo jo jJUSWA}e}s ‘Jeays Soue|eq ]UsdSJ ]SOLU BU] YOEYe ‘JO}Gep sseulsng
EWS & S| JO}Qap eu) J] (GLS)LOL § “O'S'N LL Ul pauyep se JO}Gap ssauisng |jews e sl Jo}qep ey! Ty
“(jey) seye suead ¢ (uaa pue ZzZ/|.0/p UO JuaUSNipe oO} Joalqns yuNOWe) Gzg'Gzz‘zg UeU) ssa] que
(sajelye JO Suapisu! 0] pamo s}qap Buipnjoxe) siqap payepinby juebunuoouou sjeHaibBbe sojgeq Oo
Adde yey} ye yOeYyD “14 Ja\deyg Fy
64ajdeuo
é6uljy Jo}qap
Zasideus ay} Ss! apoy Adjdnsyueg
fau0 yOaYD «= ayy JOUaydeyD yDIyUMJapuy “8
"S8p09-SIIEU-UONPIS0SSe-/EUOEU-}IDIp-INO}/AOD spnooasn MMM//-dyy sas
‘JO\GAaP Sequosap jsaq Jey) epoo JIHip-y (Luayshg UOHedyIsse|g Aysnpu] UEQVEWY YON) SOIVN "O
((LLM2)z-qoe§ “O'S'N SL ul peuyep se) Josiape yusunseau] []
(e-e08§ “O°S'N S| ul pauyap se) ajaiyea jUaWSsenu! pajood 10 puns sHpay Burpnjoul ‘Auedwoo juewyseau| oO
(LoS§ ‘O'S"/N 9Z ul paquosap se) Aqus jdwexe-xe| gy
Ajdde yey) 2 yoayD “g
BAoge ay} JO BUON gy
((e)L8z § "O'S" LL Ul peuyep se) yueg Buuealg FY
((Q)LOL § O'S LL Ul Peuysp se) Jeyoug Apowweg Fy
((VES)LOL § “O'S'N LL Ul peuyap se) Jeyoiqyoo}S oO
(pp) LOL § “O'S'N LL Ul Peuysp se) peowey Fy
((QLS)LOL § “O'S'N LL Ul peuyap se) ayejsq jeey jessy ejBuls []
((WZZ)LOL § “O'S'N LL Ul peuyap se) sseulsng aeg yeEeH FY
au0 y9aYD ‘Wo SSOUISNG SJo}qap aquosaq ‘y
aWweEN
(umouy s!) Jaquinu ase5 ‘dion Ja]uUay dIPJejas uAjsoy soygeq

WdSir 6LYSEI6
02

46

Case 8-19-76652-las Doci1 Filed 09/25/19 Entered 09/25/19 16

¢ abed

UOIIIIG OS$ UY GOW) FY
0S$ - L00'000'000'0L$
uoIG OL$ - L00'000'000'L$ Fy

UOIIIIG L$ - LO0‘000'00s$

 

 

ING OS$ UEY) HOW Fy
uoIIIG OS$ - LO0'000'000'0L$
UoIIIIG OL$ - LOO'000'000'l$

uoll'g L$ - LOO‘000'00S$S Ty

000‘00LUeU) a0 Fy
000'00L-L00'0S
000'0S-L00'Ss¢ J

Aajdniyueg Joj Burylg s]enpiAipuj-uopA JO} UIA ATeyUN|OA,

UOIINL OOSS - LOO'000'00L$ F

YONI OOLS - LoO‘OO0'os$ |
wW Os$- Loo'ooo'oL$ Q
WOLS- L00'000'L$

 

 

uolIIL OOSS - LO0'000'00LS
UOIIIIW OOLS - LoO‘OO0'OSs$ |
uo OS$- LOO‘O00'OL$
uorW OLS - L00'000'L$

000'SzZ-Loo‘oL
000'0L-Loos
000'S-000'L

uolIW £$- L00'00SS Ty
000'00S$ - LOO‘OOLS gy
000'001$ - Loo'os$

ooo'os$- 0s 0

UII L$ - LOO'OOSS my
000‘00S$ - Loo'00l$
000'001$ - Loo‘oss Q
000'0s$ - 0$

666-002
661-001
66-05
or!

"SJO}PAJ9 PSINDSSUN Oj B/QEIIEAE aq |JIM SpUNj OU ‘pied ave sasuedxe anqeysiuiWpe Aue Jeyy []

"$10}1P9J9 PeiNdSsuN Oo} VO!NGLISIP Joy a|qe[leAe eq |IIM SPUN py

POD dIZ ¥ AIEIS ‘AD ‘JeeNS WEqUNN

Jauo yoaya

auoyd
SUWEU JOR}UOD
AsueBe aoueinsu; + “S8A []

Ng
épainsul Apadoid ayy s|

EApedold ay] si aay,
4au10

‘(suoydo Jayjo Jo sjasse paje|ai-sanunoas Jo ‘sonpoid ‘Aulep ‘Jeaw ‘spoo6 jeuosees ‘YQO}SAAI}
‘ajdwexa JO) UOUSe jNOUYM anjeA aso] JO ayesoUajap ApyoINb pinoo jeu} sjesse Jo spooh ajqeysued sepnjoul |

‘JayJeeM ay] WO pa}osjoJd Jo paunsas A\jeaishyd aq Oo} speau }| Ey

Epsezey Oyj si EU

“AJes JO Yeey oyGnd oO} pyezey s|geyuap! pue USUIWLU! Jo }ee1Uu) e asod oO} paBayje si 10 sesod uo

(Ajdde yey) ye yoeyD) EuoUaye aye1paww peau Apadoid ayy seop AUM

‘papesu J! sjesys |euoNIppe yey ‘UOUaPe s}e|pewW! spseu yey) AUadoud Usee JO} mojaq uemsuy °°A OO

‘PUAsIP siy) ul Burpued s! diysueuped Jo ‘“sauped jeseueb ‘ayeyye ssojqep Buiuaauoo aseo Ajdnuyueqy =

"PUYsIp Jeyjo Aue ul ueY) Shep Og! YoNs jo ped JeBuo| e Joj Jo UONNAd siy) Jo ajep au) HuIpaosid
Aja}elpauul SAep YQ] JOJ JOU.SIP S!U} UI Sjasse jediouud Jo ‘sseuIsng jo soeid jediouud ‘ajiaiwop sy pey sey J0}Geq a

WSL? GL/SZ/6

(umouy J!) JaquNU aseg

‘Ajdde yeyy sje y9aYD

LO? UWWOF |PIDIWO

saniiqel payewnsy

sjessy payewijsy

$10}|palo
jo Jaquinu payewijsy

spunj ajqejieae
Jo UOI}EWI}Sa s,10}qaqg

Euonuaye ayeipawu
speaeu yey) Apadod
jeuosiad jo Apadoid jeas
Aue jo uolssassod aaey

“OL

“GL

bh

“Eb

UO!JELUIOJUL aaqessiuiupe pue |eosiEIS raat

°N ME so. umo s0}gap ay} se0q ‘z4
E}OLASIP S1y}
ul payy aseo au si AUM “LL
/ aweN
*diod JajUa_D dIpsejyag UA|SOY —iojgag
02

46

Case 8-19-76652-las Doci1 Filed 09/25/19 Entered 09/25/19 16

7 aed Aaydnayueg soy Buri sjenplAipuy-uoN 103 UOIeg AueyUN|OA, LOZ WO, JEIWO

aje]S pue Jaquinu seg
AN 00L29zS

WOd'|a10-jeBlas@jaios — ssoippe jews POPLLEPLOZ euoUd RIOD

p09 diZ ¥ a1eIS ‘AID ‘Jeans ‘Wequiny
pZ020 PN ‘997 HOY

Ole eyINS

@NuUsAY 19]U94 SZLZ

@WeU WII
971 1940 1!a6seg

ABWEU Paluld
4JWAaN [9 waaley

_ AAAA/ OC | WAIN JO}Qap JO} Aauoye jo ainjeuBis
6LOZ ‘Sz 4equiajdasg seq IWAN [3 Weesey js) x Aausoye jo aunyeuBis “91

WAapPIsalg = aij,

SWEU Pauli JO}gap Jo aajejusseides pazuoujne jo eunjeubis
121 18249} IL J@Z19aH /s; X
AAAA/ GG / WIN

6L0Z ‘SZ 4equiajdag —uo paynoexg

“‘peos pue any si BuiobsJoy 8yj yeu) Aunhiad jo Ayeuad sapun auejoap |

Pa09 PUB pan) S! UOPELWOJU! au} JEU) Joljeq ajqeuoseel e axey pue UONNad sIUy Ul UOIEWOJUI au) pauILeXa aney |

‘JO}GSP ay} Jo Jeyaq UO VONNad siu) a] 0} pazUOU}Ne Useq aney |
JO}Qap Jo aalejUasasdas
uonnad siyj ul payloads ‘epod saje}s payun ‘|| afi] Jo sejdeyo au} ym souepsoooe UI Jaljal sjsanbas Joyqap sus pazioyjne jo

ainjyeuBls pue uojesejsaq “1
. “LAGE PUB BLSL ‘LVEL ‘ZS §§ “O'S'N BL ‘UIOg Jo ‘suBah QZ 0] dn Joy JUsWUOSLdWUI
Jo 000 ooss 0] dn Soul Ul 1]NSelJ UBD ase Aoydnayueg B WIM UOnDauu0a Ul JUBWa]e]s @sle} e Bune, “BWLD Snowas B S$! pnedy Ao\dnuyueg - ONINHYVM

sainjeubls puke ‘uoijesejoaq ‘yarjay J0j jsanbay (ees

; awen
(umouy j!) sequinu aseg “dio 19}UaD sIpuejag UA|SOY —sojgaq
WeSl:r 6L/S2Z/6
Case 8-19-76652-las Doc1 Filed 09/25/19 Entered 09/25/19 16:46:02

g aBed Aaydnayueg 404 Gulji4 s/enpiAlpul-UON JO} UONEg Aue}UN|OA, LOZ WHOS |EIDIWO

ZLIOLIL vOrrl-ZL-8 }L}SIQ UJa}sey yO, MAN
OL/SZ/L 6620L-91-8 JLIsSIg UWa}SeQ YIOA MAN
8L/SO/z S8Z0L-81L-8 JOL}SIQ Wa}]SeW YIOA MAN
6L/LO/Z 6Z802-61-8 }LISIG UJa}sey yO, Man
6L/9Z/E LLZZ2-6L-8 YIOA MON JO JIL}SIQ Wajseg
poly seq TaqunN ase} pMIsIq

 

JUIMIYILV pefly seseg Ad dnayueg 101g

NOILILAd AUVLINN'IOA ‘107 WHOA

Bul|y papuawe
UB SIH H98UD
LL daydey9 (umouy J!) JEQLUUNU ase

MYOA MAN SO LOIMLSIC NYSLSVa

‘@Y) JO) UNOD Aodjdnuyueg sayeys payiup

ULV le mey Mller Oto UT RTs MTT MTT

 

owEN
(umouy 1) saquinu ase "diog Jajuan oIpsejasg uA|SOY —sojqag
WeSh:r 6L/S2/6
02

46

Case 8-19-76652-las Doci1 Filed 09/25/19 Entered 09/25/19 16

Agjdnyveg ases jsag WOD aseasaq MMM - 977] ‘'8S29 188g 6LOZ-966L (9) UBWAdeS alemyos

$10}gaq JENPIA!PUl-UON J0y Anaad jo Ayeuag sapun uoesej9eq ZOZ WIOY JEININO

Jo}qap 0} diysuoyejei so uoIsOg
juapisaig

aWeU payud
12. jezey

Jolgap jo jyeyeq uo Bulubis lenpiaiput jo eunyeuBis
IE L 192Z13H /S/ x 6102 ‘sz 4aquiajdeg — uo paynoaxy

“aoa pue anys! HBuioBesoy ay} yeu) Aunliad jo Ayjeuad Japun auepap |

uoe1e[D8p e selinbed yey} JUaWINDOP JaUjO

(pOZ WIOI |BINWO) SJapIsU JON ay pUe SWIeE/D peinoasup jseBie7 Oz ay) avey ouM SIOJIPBD JO ISI] -sased 6 4ajdeyD so | | saydeyo
ainpayos papuswy

(wnggo0g WOJ |BIOWO) syenplAlpuj-uOWy JO) Sanyiger] pue sjessy Jo Auewwwng

(H90Z WO 2I9IO) sYOJGepog “Hy ajnpayag

(990Z Woy |eIN1IYWO) sesee7 pasidxauf pue sjaejquog Alojnaaxz :5 ainpayos

(4/5907 WI |BINWO) swe/D painaasuy aaey oY S/OJIpasD :4/Z ainpayas

(a90z WE, [eIYWO) AUedold Aq painaag sulIe|D eABH OY S/O|PA!D :g ainpayos

(GAV90Z WO |PIDIO) Aedoly /euOsJay pue jeay-sjassy :g/y ainpayas

BeB@oOoooo0o0oo00

98.09 PUE ON] S] UOFEWOJU! a4) Jeu) Jaljag alqeuosesd e SAeY | Pu MOjaq peyxD9Y S}UaLWNDOp ay) Ul VONEWWOIU! au) PaUILUeXa BABY |

"SED SIU} Ul JO}GEp ay] Jo sayejUesaidai e se Bulvies jenpiaipul
Jeyjoue Jo ‘diysseuped ayy Jo ueBe pazioujne ue Jo Jaquiew e ‘uoNesodsoo yj Jo jUeHe pezoyjne ue JO ‘Jaoiyjo seyjoue “juapised eu) We |

ainjeuBbis pue uonjeiejsaq

“LLSE pue ‘ELL
“bee ‘2St §§ O°S'N BL “yiOg Jo ‘sieaX 0z 0} dn 410} juaWUOSLdUI! 40 NO0‘00S$ 01 dn seuy Ul yJNSei UeD ased Ad}dnsyuUeG e YIM UOO@UUOD
uy pnej Aq Apadod 10 Aauow Buyuyeyqo Jo ‘Ayadoid Buljeasuos ‘juawiajze}s asjey e HuyeW “AWD snovas e s! pnewy Aajdniyueg -- 9NINNWM

“LLO6 PUE BO0L Sainy Ad}dnuyueg “ajep ayy pue

‘WUSUINDOp 9Uj Jo AjQUSP! BY} ‘IO}Gap ay} 0} diysuOHeEjas Jo UONIsOd S,/ENPIAIPU! 34} B}E}S JSNW WO} SIY] “S}]USLUNDOP asou] Jo sjuaWpUawe
Aue pue ‘Juawnsop ay} ul papnjou! jou si! jey} uoljeiej9ap e sasinbes Jey} JuaWINDOp JayjO Aue ‘saljigel| pue sjesse jo Sa/Npeyos ay} JOY Woy
siy} ylugns pue uBls ysnw ‘diyssauped 10 uolerodioo e se yons ‘J0}Q9p /ENPIAIPUI-UOU EB Jo JJeYaq UO JIE O} pazOYNe Ss! OYM JENpIAIpul uy

 

st $10} Q9q JENPIAIpul-uON 40} Aunfaag yo Ayjeudg JapuA uoeIejDeq
ZOc WHOS [PIO

 

Bury papuswe
ue sisi yl ysayDg
(umouy J!) Jaquinu ese

MYOA MIN 40 LOINLSIO NHSLSVS  *84) 10 NOD AdjdnsyUeg seje]s payuy

“dod 19}U8D IIpuejas uA|sOY — aweu Jojqaq

Oe U ab m en neste ane

 

WeSh 6LS2/6
Case 8-19-76652-las Doc1 Filed 09/25/19 Entered 09/25/19 16:46:02

Aaydruyueg ase jsag

WOD aseojsaq' Mam - 577 '3SED 189g 6L0z-9661 (2) YGuAdoR semyos

 

 

 

| abed SJENPIAIPU-UON JOJ Saliqel pue sjassy jo Auewuins wnsg0z WIOY JeINIWO
00'000‘rrr $ a ee
seveneneeeneeenneennaneranantsuaeaaseesasentssscersnnersnneesenanessnneennaeauneanernneectnneignnrertnertneerreetett7" ORME TBO | “fp
00°0 be Trrrnenenarenenens sees" LIT BINDAYIS JO GG Bul] WO Z WEY WO SWIE[O JO JUNOWE ayy Jo |e}O) au) AdoD
‘SWIE]D paindesun jo JuNOwe AjoOLduou Jo SUIE[D Jo JuNOWe [eo] “GE
00°0 $ Serene nnn ange AAS AEE" AT BINDAYIS JO LG BUI] WO | WE WO SWUIE}O |e}0} ay) AdoD
“SUIE]D paindasun Ayoud jo sjunowe wield |eJOL “es
(4/3902 Woy |BIYJO) suse; PesnoesUp arey OY SJO}palD :4/¥F ajnpayog = *¢
00'000'rrr ¢ orerrnennnsareensrreseees2""€7 BINDOYIS JO E BUI WO) ‘LWE/O JO JUNOWIY “WY ULUNJOD Ul Pajsi] JUNOWe Je}Op je}0} ayy Ado
(ag0z wo |eIN1YO) Aadolg Aq pasnzag sue{g aAeH OYAA SJOJIPasD :q ajnpayag = °Z
sage yo fuewuns SREY
:Ayiadodd [je Jo JeJOL “91
00°0 g sonnei BINDEYIS WO W L6G aul] Adop
:Ayadosd jeuosiad jejoy “q,
SD ODEEVE $ setreenverecnneceevnencestnanntsansctasunnseesnnteesventnsssnnpteecnsaneersvanectzssauannentinnenetieinseeeeieayuy BIMBBUIE WOM) BG Bull KUO
:Apiadod jeay ‘e]
(W907 WO e190) Aedosg jeuossad pue jeay-sjessy ‘g/y ajnpayos =|
sjessy jo Auewuins
SL/ZL

Bully papuawe
ue sisiuy yi yoaug O

WeSb-r 6L/Se/6

SJENPIAIPU]-UON JOJ Saipiqei] pue sjassy jo Auewuins
WNS9O? WOOF |PIIWO

 

(umouy J!) Jequinu aseg

WHOA MAN JO LOINLSIG NYSLSV3  “8u} Jo) NOD Anjdnyueg saje]s payun

“dios 4a3Ua9 dIpsejas UA|SOY = aweu Jo}qaq

TaN Gates Mer eso eT TT EY

 
02

46

Case 8-19-76652-las Doci1 Filed 09/25/19 Entered 09/25/19 16

Anjdnyueg ase9 sag Woo aseo}saq’Mmm - 977 ‘8SE9 188g 6102-9661 (2) yGuddoD quenyos

| abed Aedoid JBEUOSJ8, pue jeay - slessy g/y ainpayss aN90Z WIO04 |BIDIUO
"LU O}0D “ON gy

é(Pue] pue sajs1yaa JOJOW pal}i} UB} Jay}0) s}esse payejes-Bulysy pue Bujwuej Aue asea] io UMO JO}qQap ay} S80g /Z
(pue] pue sajd1yaa JoJOW pay} UeY} JaYI0) sjasse pazejai-Buiysy pue Burwuey

 

‘mojaq UOREUUOJU! Bly Ul |II4 Se [
"QHEd 0} 05 “ON

é(s}esse aunjyjnouBe Buipnjaxa) Asojuaaul Aue umo J0}qQap ay} $80q ‘gL
sjesse 3injjnoiibe Buipnjoxa ‘ArojuaAu| | sg ued |

“MO|aG UOREWWOJU! BLY U! |IIJ S8A []
‘GUEd 0105 ‘ON

éS}UsWysaAu! AUB UMO JO}qQap ay} sa0q ‘¢|
s]UdW}SeAu] Berle

"MOj9q LONEULOJU! OY} U! III4 S9A
“pHEd 805 ‘ON gy

238|QeAleda1 S}UNODDe Aue aney JO}qap ay} se0qg “OL
a|qeAlaoe1 sjuNOIDy op llc

‘MO|@q UONEUUOJU! Au) U! II4 $84
"€ MEd O}OD "ON my

ésjuswAedaid so syisodap Aue aaey J0]qap au} se0q “9
sjuswAedaig pue s}isodag ea)
}SaJa]U! S,J0}qap

jo anjea yuauing 40}gap ay} Aq pajjo.jyu02 40 paumo sjuajeAinba Yyses Jo Yysed ||y
“mojaq UONEULOJU! yj UI |II4 SSA [

ZUEd 10D “ON gy

és}ua/eAinba yses Jo yseo Aue aaey Jo}qap ay} se0q "|

sjus|eainbs yseo pue ysey ar
“UUO} SIU} Ul PasN SU49} 84} PUE}SJapuN 0} SUOHINIjsU! By} Bag “SUUJE|9 pandas Jo anjeA ay} JONpap jou op ‘}sasayul S,J0}qap
ay} Burnjea uy ‘aduo Ajuo jasse ydea ys!7 “AuoBaye9 sejnalpyed e ul jesse Yyoee JOJ Sjle}ap ay} sani yeu) ‘anpeyss uonelseidap Jo ajnpayos
jesse paxy & Se yons ‘sajnpeyos Buryioddns ajesedas yoeye 10 AsoBajeo ayeuidoidde ayy apun yasse yoea ys] ‘Lp ued yBnoiy} | peg 104

Hed Jusulpad a4} 104 [2}0} AY} U! JUBLUYDEe ay} WO’ SjUNOWe ay} epnjou! ‘payoeye SI J@eYs /EUOTIPpe
ue 4 "sadde uojewuoju) jeuolppe ay} ys14M oO} JaquINU aul] pue WO ayy AyQUap! OST *(uUMoOUy J!) JequINU ese pue aweU S,J0}Gap ay}
33M ‘pappe saBed Aue Jo do} ay} yy “LW0J sy} 0} Jaays ayesedas e yoseye ‘papaau si aoeds aJow 4] ‘ajqissod se ayeinaze pue ajajdwios se ag

(990% wuoY [eINYJO) sasee7 pasdxeup pue sjoe.nuoD Asojnaaxq 79 ajnpayos uo way} js oOs|y ‘Sasea] paiidxaun Jo
sjoesjuoo Aroynoaxe Aue jst ‘g/y ajnpayos uy] ‘pazijeyides jou asam Jey} sjasse Jo sjesse payeisaidep Ajjnj se yons ‘anjea yoo ou aaey yoy
saiyadoid pue sjasse apnjou! osyy "}1jauaq UMO S,J0}Gap au} 10 ajqesioiexa siamod pue s}YyHU spjoy Jo}qep 24} yoy ul Apadoid |e apnjouy

"}S819}U! B1NyNy JO ‘ajqeynba ‘jebaj sayj}0 Aue sey 10;qQap 34} YOIYM Ul JO SUMO JO}Gap aU} YoIYM ‘;euOsJed pue jeas ‘Aadod je asojosig

su/zl Ayiadoig |euosiad puke [ebay - sjassy :g/y ajnpaeyos
E/V907 WO |BIDINO

 

Buljy pepuswe
ue si siyy j yoeyQ O
(umouy J!) JaquINU aseD

MYOA MAN JO LOIMLSIG NYSLSW4 ‘2 10) nog Ao\dnujueg saqeig payun

"diog J9}UaD Ipsejas UAJSOY = awWeU Jo}gaq

EO UL seem err yt Tet Cee

 

WdSir Gisele
02

46

Case 8-19-76652-las Doci1 Filed 09/25/19 Entered 09/25/19 16

Aajdruyueg eases jseg WOD'SSe9}S9q MMM - 977 ‘BSED 189g 6102-966) (3) UBWAdeD asemyos

z abed Ayeadosg J2UOSJeq puke |eay - sassy g/y ainpeyos a/v90z Wo |eInINO

“WO} Siu] UO payodai Ajsnoiaeid Jou seses| pauidxeun pue sjoesju0a Asojnoex~a Ul S]SeleqUI ||E epNjoUy
£WIOJ SIY} UO payiodas uaaq JaA JOU BAeY Jey] S]Jesse J9y}O Aue UMO JO}Gap ay} Sse0q ‘0/

SJOSSE J9UIO JIV “LL Hed

‘MO|aq UOREWOJU! SU} U! |II-4 SBA
“LL HEd F905 ON

éApadodd jenj}9a]/9}U! 10 sajqibuejul ul s}sasa}ul Aue aaey J0}GQep ay} sa0qg “6S
Ayadoid jenjoajjajyu! pue sajqibuejuy] Ha) per

seAg
ON H
Lied jse| ay} UIYyM |eUOISSajold eB Aq pasieidde usaq § YeY UI pays!) Aadoid ay} jo Aue sey 9S

saA qq

On oO
26 He, Ul pays!) Ayiadoid ay} jo Aue Joy ajqejieae ajnpayos uonelsaidap e s| 26

“8 Sul] 0} |2]0] ay} Adog
“s}aays Jeuonippe Aue wo. saujua pue 9°gg YBnoiuy | Gg seul] UO SNjeA UaLIND ay) ppy

00°000‘SP6$ "6 HEd Jo JE}O] "9G
00°000'sr6$ 00'000'sr6$ ajduis ee4 YIOA MON ‘UA|SOY
‘aue] S18}}0"d | “LSS
-ajqeyiene

H ‘Buipying aowjo so jusupede
‘asnoyalem ‘AjojoRy ‘abeasoe
‘ajduiexe Joy) Aadoud yo

ad} pue '(Ndy) Jequiny jauey

Apadoid ut Jossassy se yons uonduosap

(a|qepene siauja) }sa9JUl $,J0}qGap Jeyjo JO sseippe jaays apnjau|

}soJa]U! SJoO}qap ANJEA JUaIIND JOY }SaJa}ul Sjojyqap JO Jua}xa Ayadoid

JO aNjJBA Juan’ pasn poyjew uojenje, JO aNjEA yoo JaN pue ainjey JO UO!}e90] pue UONdiDsaq
35019}U] UP SEY JO}Gap BY} YSIYM Ul JO SUMO JO}Gap ay} YD!IYM puke] JO ‘aje}sa jeas panocidu sayjo ‘Hulpying Auy "ec

"MOJag UOREWUOJU! BY) U! |I4 SOA gy
‘OL Hed 9195 “ON

éAvedodd jeas Aue aseal 10 UMO JO}qGQep ay} Seog +S
fuodoud jou STE

“MO|AG UONEWJOJU! By} Ul II SEA []

‘GHEd O}0D "ON gy

2£S9/9149A Jo ‘juawdinbs ‘Aueulysew Aue asea] 10 UMO JO}Gap ay} Sa0qg ‘OF
sa/214aa pue ‘Juawdinba ‘Uuaulyoey Eo

 

“MOjaq UOPEWOJU! 84} U! III4 SBA
"BUEd 0} 05 “ON gy

€S2/4199]/09 Jo ‘Juaudinba ‘sainjxy ‘esnjlusny ao1yo Aue aseay 10 UMO J0}GQapP ay} SA0q “gt
$3/q1]99]]09 pue ‘juawdinba pue ‘sainjxy ‘ain}yiuiny ad1NO RE]

“MO|9q UOPEUUOJU! SY} UI [Id SBA

aWweN
(umouy Jj) JaquNU asey “‘diod 19jUa9 dIpsejag uA|SOY Jo}geq

WdShP BL/Se/6
Case 8-19-76652-las Doc1 Filed 09/25/19 Entered 09/25/19 16:46:02

Anjdnuyueg ase5 jseg

¢ aBed

WeShiF GHS2/6

WOO SSe3)S8q'MMM - 977 ‘8SED 188g 6102-9661 (9) YGuddoa auemyos
Ayedosg JEUOSJag pure |Pay - sjassy g/y ajnpeyos GN'90Z WIO0Y |EINIUO

“mojaq UOHEWOJU! AY] U! jI4 SBA
‘ZL HE 0}05 ‘ON gy

' wey
(umouy 4!) JaquINU ased ‘diog JajUag dIpsejag uA|soy Jojqeq
Case 8-19-76652-las Doc1 Filed 09/25/19 Entered 09/25/19 16:46:02

Aaydnuyueg ased 1seg WOD aseajsaq’ Mw - O77] “8529 159g GL0Z-966L (9) jyBuAdog quemyos

~ abed Ayedojq JeUOSJad pure |Pay - sjessy g/y ainpeyos AN90z WoL |EIsIUO

00°000‘sr6é$ Z6=916+216 Sul] Ppy “a/v ainpayos uo Apadoad |je yo jejo) “ZG
00°000‘SP6$ ‘al6+ 00°0$ unos yoes Jo} 96 YBnowy} Og Saul] PpY"|BIOL “L6
00'0$ + "LL Hed ‘G2 aul Adog “syasse Jeyjo |ly “06
00°0$ ‘OL Hed ‘99 eu AdoD *Ayedoud jenjoa]ja}u! pue sajqiBuejyu] “6g
00°000'Ssr6$ ELLIE UH ‘OG Gull AOD “Aodosd Ray “gg
00°0$ ‘@ UE ‘1g aul] Adod “sajaiyaa pue ‘Wuawidinba ‘Auaulyseyw “7g

00°0$ ‘Z Hed ‘ep aul AdoD
*$9/q1]99]/09 pue ‘juawdinba pue ‘seinyxy ‘ainjIuINy aD1YjOQ “9g
00°0$ ‘9 Leg ‘EE aul Adog ‘sjyasse payejai-Buiysy pue Bulwmue4y “cg
00°0$ ‘G Wed ‘£z aul Adog “Aroyuaauy “$e
00°0$ ‘p MEd ‘/ | aul AdoD ‘sjuauysaauy “gg
00°0$ ‘E HEd ‘ZL aul AdoD “ajqeaiaoei sjunos2y “zg
00°0$ ‘Z MEd ‘6 aul) AdoD *syuawAedaid pue sjisodeq ‘1g

00°0$ b Hed '¢ aul) Adog
“sJasse |BIQUEUY puke ‘sjuajeAInba yses ‘ysea “0g

Ayadoid Apadoud jeuosiad

JBas JO aNjeA JuaIIND jo anjea Juang Aysadoad jo adAy
WO} ay} Jo Spied JaJea ay} Wd S/e}O} By} Jo [Je Adoo Z} Wed Uy]
Keung ST

SWE

(umouy 4!) saquUNU BseD "dog Ja}Ua9 2Ipiejasg UA|jsoy =—s soygag

WelSl-r GSE
02

46

Case 8-19-76652-las Doci1 Filed 09/25/19 Entered 09/25/19 16

Aajdnuyueg ase iseg

Z4o | abed

00°000'Sr6$

00°000'Sr76$

wiejo
siyj suoddns jey}
JEsaye]]O9 Jo anjeA,
_ guwnjog

WO SSED]S3q' MMM - JT] 'SS29 189g GL 02-a66L (9) uBuAdos asemyos

Q90€ UNO |BISWO

Ayiadoig Aq painsag suey aaey OUAA SJOIPSlD :q ajnpayss

Ajdde yeu je yDaYyD
:s] WIE|D ay) ‘ayep Bul UoMad ay] jo sy

(H90Z WEY JBIDIYO) SuO}GapPo| :H sjnPaYyag jno |Il4 “SBA oO
On FTE}

EWIE]D $14} UO a/qel] asja aucAUE S|

S84 T]

on a

éAyed pajzejal so saprsul ue 101!pas9 ay) S|

ual] xey abel,

ual] ay} aquasag

ylOA May ‘UA[SOY ‘Aue SlayOg |

00°000‘8s$ ual] & 0} JDalgns s! yeu Aadold sjojqap aquasaq

peindsiq gy
payepinbyun Fy
quaBuyquo5 o

Ajdde yeuy |e yDBYyD
2S] WIe|9 ayy ‘ayep Buy uoned ay] jo sy

(H90Z UO BIW) SYo}gapoD -H ajnpayog jo jW14 “SAA Ej
On BH

EW!e/D S14] UO a]qel] asja aUOAUE S|

SAT]

ON Bg

éAued payejas so Japisuy ue s0ypas9 ay) S|

ual] Xe jo aseyoind

ual] 84) aquosag

yO, MAN ‘UA]SOY ‘aUe] Sua}Od |

00'000‘98E$ ual] & 0} oalqns s! yey} Apadoid s,s0jqap aquasag
"}esayeyoo yo
SN|/BA Su] JONpEep jou og

WIE[D Jo JUNOUNY

PY ulunjoD

éApyedoid awes ay] ul ysauaqu
UE BABY SJOJPSAID ajdyjnw og

Jaquinu junosae jo syiBip p yse7
peunsul sem jqap ayeq

UMOUY JI ‘SS8uppe |lEWa SJOyIpaly

ssauppe Buyjew sJoypaig

OJSLL AN ‘uAJsoy
PEOY IIIH JOqUEH 60Z

aWEN SJoylpaD

SIIIH 3S@3 4O SBeliA

SIIIH 3823 JO abel, ‘Z
Bulpjoy sayeisossy 737] “|
“Auoud

BANE|A1 S$} PUE JOUPauD siuy Bulpnjou
‘JOUpala yea Apoads ‘say, oa
No

éApadoid awes ayj ul ysasajzu

Ue BARBY SIOPP|lD ajdijjnw og

Jaquinu junod2e jo syBip 7 yse7
PalNsul SEM gap ajeg

UMOUY J! ‘SSSUPpe [ewe SsJoVpalD

ssauppe Buyew ssoypa5
LZOLL AN ‘499N 38819
aang dint ZL

Aaa] 9 Aaa oso

WEN SJo)IpalD

Bulploy sayeloossy 797

ce

A

WIE) Yoee JO) Ajajesedas JOypals ayy ys1| ‘WHe/D
PSINIAS BUO VEY) SOW SEY JOUPs9 e jj “SUITE]D Pasndas aAeYy OYM SJOJpaia [je JePso peonaqeydye ul ysIq “Z

SWIP|D paiNdasg BACH OYUN SIO}PAlD ISI] EE)
“MO/EG UOHELUJOJU! BU} JO IIE Ul IJ SOA gy

“WJO} SI} UO Lode 0} asje Bulyjou sey Jo\gaq “sa|npayds Jaujo so}gep YIM Nod ay} 0} WO} siy] Jo | aBed ywuqns pue xaq siyj yOSYD “ON oOo

éApedoid sojqap Aq painsas swiels aney ssoppaso Aue oq ‘1

“ajqissod se ajeuno2e pue ajajdwos se ag

 

SLL Ajtedoig Aq peindes suejd dae OYA S10O}IPOID :g BjNnpaYyoS
Q902 WO JEIDIYO

Bully pepuawe
ue si siuy ji yoayQ
(umouy 4!) Jaquinu asen

WYOA MAN JO LOMLSIG NYSLSVS  ‘@U} JO} NOD Ad\dnsyueg sayelg paun

*diod Ja}Ua9 DIpsejasg UA|SON = aweu Jo}geq

ESE MN GL Romi s eS Taree

 

WeSi-r 6L/Se/6
02

46

Case 8-19-76652-las Doci1 Filed 09/25/19 Entered 09/25/19 16

Aajdniyueg aseg seg WOD aSeo|Seq'MMM - 977 ‘SSED 188g GL0Z-9661 (9) 1YBuAdoS suemyos

7 Jo 7 ased Apadoig Aq painsag swie]9 aaey OYA, SJOUPSsD :q ajnpayys Jo abbey jeuonippy ag90z@ wo |elIoWoO

bZO0LL AN “H98N J8815

be. 3un aAig din Zh
Aaa 9 Aaa
ince a a a ssibedll BEG
Jj Jaquunu yuno29e E4O}Ipasd payejas ayy sayua no
Jo suBip p se] PIP | Meg Ul eur] YoIyM UG ssauppe pue awen

‘aBed siyj Adoo ‘papaau ase sabed jeuoyippe 4] “aBed siyj jiwiqns Jo yno |]y Jou Op "| Weg Ul pays S}QapP 9} JO} payljou Oo} paau sJayjo ou J

; “SJO}IPAID painszas Joy SABWIOWe PUE ‘aAOgE palsl| SWIE[D yo saauBisse
salauabe uolj9a||09 ase paysi] aq Aew yey} sanua yo sajdwexy “| weg ul peyst Apeaye yqap e 4OJ paynjou aq Jsnw OYM $19y30 Aue Japso jeanaqeydye ul ysiq

b Hed U! paysi Apealy iqaq e 40} paynoNn ag 0} suey IsI7 FREY

00°000‘rrrs “Aue 41 ‘afeg jeuomIppy ey} Woy syunowe ayy Buipnjou Sy uWNjoD ‘, Weg Woy syunoWwe Ae|JOP ay} jo jeyoL EC

|Z aul] uo payloads

“Aoud
paindsig Fy SANHE/AL S$}! Pue JoPazo siyy Bulpnjour
payepinbyun oO ‘JOUpess yoea Ayoads "sa, oO
quaBuyuoy fg ND
SWE
(mouy w) Jaquinu aseg “dio 4a}Uad oIpuejas uA|SOY —iojgaq

WadSk'F GL/S2/6
02

46

Case 8-19-76652-las Doci1 Filed 09/25/19 Entered 09/25/19 16

Aajdruyueg asea jseg BLors WO ase2}seq'’ Mam - 977] ‘ASeO 188g 6102-9661 (9) 1YBuAdos aremyos

140, eBed SwIE|D pasndasuN aA} OY S1OUPalD :4/¥ ejnpeyos 4/A90z Wo JENNI
. $ “ag ‘9G = 45+ 2g Saul]
00°0 Z pue | Seg Jo JeJO ‘9g
00'0 $ + “aS Z MEd Woy SWIE]D JeE}O] “GS
000 S "BG | Meg Woy SwIeE]D |eE}O] ‘es

S]UNOWE UWIE]D yo /E}O)

“swie]> painsesun Aqouduou pue Ajuoud yo sjunowe ayy ppy “Ss

SwIe|D painsasun Ajouduoy pue Ayo ay} Jo sjunowy jejo) BEEZ 1

Aue
}! ‘Jaquinu junos.e é£payst| (Aue 41) JO}Ipas payeyas
jo syi6ip 7 seq] 8U) SIZ HE, JO LHe, Ul aul] YOIYM UG ssaippe Buljew pue awen

aBed yxau ay} Ado ‘papaau ae sabed jeuoippe yj “aGed siyy ywqns Jo yno I¥ }0U Op ‘Zz PUE | SHE, U! pays] s}qap ay] soy paysjoU aq Oo} paau siayjo ou 4

“SIOUIPAlD Paunaasun JO) shawoye Pue ‘sroge pe}sl| swies jo ssaubisse
salouabe uojoe|joo ae paysi) eq Aew jeyy Sanus Jo sajdwexy “Zz pue | sueg Ul palsi] SWHE]D 105 paljoU aq ysnW OM siayjo Aue saps jeoneqeydye ul4ysrq “py

SWIE|D PasNdasuN Inogy payON eg o} sieyiO 151] FEE CED

S84] ON OO éiasyo oy yoalqns wiejs auj S|

 

WUIE]D BY} JO} SISEg eo
saquinu yunoaze jo syBip » 1Sse7

paindsiq Fy
payepinbyun Fy
jusBuyuo5 oO

PalJN3IuU! SEM ]gap Sajep Jo ajeq

‘Ajdde yey) ye Y¥OeYD zS1 We]D ayy ‘ayep Bul

 

uoqnad ay) jo sy ssaippe Buljew pue aweu so0jipaio Ajuoduoy ve

; ‘Z ued jo abey jeuonippy ayy yee pue jno
lly “Swwe|o pasnoesun AUOUdUOU YM Sioypesd g UR] as0LU Sey JO}Gap ey) || “SWE]D paindasun APOLIdUOU YIM SuO}pPas ay} JO |] Jepso jeoaqeydye ul ys] “¢

Suile|D pasndasuN ALIYOINdNON U3IM Si0}!pei9 [IV 1S17 ACE

‘G Bul] 0} OF "SBA T]
“é HEd 0] 05 ‘ON |

‘(20S § O'S" LL 89S) Zswels painsesun Ayoud aaey suoypain Aue og *|

Sue}D PeandasuN ALIYOId YUM Siopaiy iy 3SI7 PPECEY

“UUOY S14} Ul Papnjou! He, yey} jo aBeg jeuolippy ay} Yde}e pue yno [IY ‘Z Wed JO | Le” JO} pepaeu si aveds asow 4) “Ya ay) UO Saxo ou] UZ

PUR | SHE Ul Salve ay} Jaquiny (990zZ WEY JeINWYOQ) sasea7 pasdxaun pue sjoesjuoy Asojnaaxy 79 aynpaysag uo pue (gpyg0z WHO JeI91N0) Aadosg jeuosuag
PUE /eay - S]aSSY /g/Y ajnpay Is uo s}De1}U09 AsojNIaxe 4SI| OSfy “WIE]D E Ul }/NSA1 Pinos yey) Sasea] pasidxaun Jo sjaesUOD AlonDaxe Aue 0} Aed sayj0 ay) ys17
“SWIE}D PAINIASUN ALIMOINANON YUM S1O}paid 10) Z Wed Pue SWIE]D PaNDasUN AIIHOIMd YUM SJOUpPals Joy | Weg asp ‘ajqissod se ayeunooe pue ajajdwioa se og

SLIZb SUIIE/D PAINDISUP) SAEH OU SIO}PIID :4/y ajnpeyos
A/A907 WIOZ |BIOINO

 

Buljy papuawe
ue si siuj ji yoeyg C]
(umouy J!) J@quinu eased

MYOA MAN AO LOINLSIG NYSLSV3 “BY JO} UNOD Adjdruyjueg sayeys payun

*diog 49}Ua9 SIpejas UA|SON = aweu Jo}gaq

OO ULace Meets Tes mT NTE

 

WSF 6hSZ/6
Case 8-19-76652-las Doc1 Filed 09/25/19 Entered 09/25/19 16:46:02

Agdnuyueg asez iseg Woo aseajseq wm - 97] ‘8S29 189q 602-9661 (9) juBuAdog quemyos
[yo | a6ey sesee] poildxeur pue sjoesju045 Auojndaxq :9 ajnpayos 990Z WO |BIINO

yoesjuoo juaWUaAc6 Aue
JO JEqUUNU JDeBJ}U09 Au} 1SI7

Bululewal Wi9} ay} sye]}S

}SAJO]U! SJO}Gep au Jo
ainjeu ey] pue JO] si esee|
JOPRNUOD AY JeuMAaeIS =—sw#'Z

JOBI]UOD JUSWLeAOB Aue
JO Jaquunu j9e1jU09 8u} ISI7

Buluyewes WJ9] 8y} aye}S

}S@19]U! S$JO]GEp ayy Jo
aJN}eU By) pue JO] si esee|
JOJRNUOI SUyVIeUMAIeIS = |Z

yoesjuoS JUSLUUJSA0B Aue
JO JEQUUNU DB1JUGD Bu] }Ss!q

BuIUIeWSa! WS] Bu] a1e1S

}S@J9JU! SJO}gap au} Jo
aunjeu 8y} pue Joy si asee|
4O J9EJ]U09 Sy] JEYUM aje]S Bz

yoesuos jUSsLUWIaA0B Aue
Jo JEqWINU J9eNUOD Bu} IS!Iq

Bululewas Wa} au} ajels

}SOJ9}U! SJO\gap au) Jo
SINJEU BY} PUE JO) S| aSeA|
JO JOBJJUOD BY} JEUM a}e]S LZ

asea]
paldxeun Jo 39e1jU09 Asojndaxa UP Sey JO}GapP By] WOUM

UY Saljied Jayj0 [|e 10} ssasppe Buljiew pue aweu ay} ajeig sesea] pasdxeun pue sjoesjuod |e S17 ‘Z

‘(anvg90z WHOY JEDI)
Apadolg JEUOSIJ8¢ PUB JPaY - SJaSsy “g/¥ ajNnPayIg UO pajsi| sie sases| Jo S}Oe}UOD Sy] JI UaAS Moja UONEWIOJU! ayy JO |e Ul [I|4 “SaA Oo

“WWOY S14} UO Oda oj asja Bulyjou si eiay) “sejnpayos JeyjO SJO}qap ay} YIM WO! SIU) ely PUe xOq Si4] YOaYD “ON a
éSasea] paudxeun Jo s}9eU09 Ajojndexea Aue aAey J0}qQap au} s30g ‘|

‘AJBAQNIESUOD SaljjUa ay} Jaquinu ‘aBed jeuoNIppe ay} yYoeye pue Adoo ‘papaau S| aoeds a10w Jj “ajqissod se ayeinooe pue ajajdwios se ag
SLIZL sasea] pasidxeuf puke s}9e1}U0D Alojndaxg :5 ajnpeuss
D907 WO F [EIINO

 

Buljy papuswe
ue sIsiyy i yoayD CL]
(umouy 4!) JaquUNU aseg

MYOA MAN 40 Lormisia NYSLSVS ‘84 JO) UND Ad\dnuyueg saye}g payuN

"did 49}U89 SIpaejas UA|SOY = awe Jo}gaq

MUL Weems UTES OTE

 

WdSh-F 6L/S2e6
02

46

Case 8-19-76652-las Doci1 Filed 09/25/19 Entered 09/25/19 16

Andruyueg asea seg WOD asea}saq MM - 7] ‘8Se9 188g 6102-9661 (9) 1yGuddoa suemyos

140, e6eq S10}G8po0d JNO, :H ainpayos H90Z W104 |EINIYO
Bpog diz a]e1s Ag
9O
4/30 Jea1S
qo v2
apog diz a}E1S AID
90
4/a0 jeans
qo ez
apog diz }E1S AID
90
4/30 jeans
Qo ce
apoodiz  —ss ayes Alo
90
4/40 }838)S
qo
Ajdde yey) he
saynpayas je yOIYD SswWeN ssoippy Buel SWEN
JOWpPasy Zz uWNjoD JO}Qapoy -/) uWwNyjoD

“¢ UUN|OD ul AjaJesedas Jo};|peio Yoee jSIj ‘JO}|PaJ9 BUO UB) SOW 0} ]Gap e UO aIqeI| S! 10}G8pO9 Ay) J] “Paysl| S| JO}Ipalo ay) YoIyM UO
a[Npayas Ydes PUE PaMo SI }Qap BY} WOYM O} JOypald ayy AUap! *Z ULUNJOD U| “s1061|qo-09 pue sucjUBJeN6 |Je apn|ou] *g-q se|npeyag ‘ssojIpais
40 SajNpayos ay} Ul Jo}Gap ayy Aq pays!) s}qap Aue 104 a]qeI] Osje ale OYM Saitjua Jo ajdoad ay} Jo Je s1o}qapod se ysl] ‘|, UWINjOD Uy -z

sea
"UuO} SI4) UC paLodai aq 0} spseu asia BulyJON ‘sejnpayos Jayjo sJo}gap a4) YUM LNOD Au] O} LOY SIU) WUGNs pUe xog Si4] ¥O8YD ‘ON Bn

éS40}qQapoo Aue aaey noA 0g °1

‘aBed siyj 0} aBeg jeuolippy
ay} yoeny “AJaAlWNDaSUOD SaljUS ey Buuaquinu ‘abeg jeuolippy ay} Adoo ‘papaau s| a9eds a10W 4 “ajqissod se ayeunooe pue ajajdwos se ag

 

SLIZL S1O}QaPOD ANOA :H Bjnpeyds
H902 WOH JEIINO
Bully pepuewe

ue sisiyy sy y9ayQ CO
(umouy j!) JEquuNU aseD

HYOA MAN 4O LOIMLSIC NYSLSVS = *8U} Jy Nod Aaydnsyueg saje}g payuy

“diod 49}Ua9 dIpsRjas UA]SOY = aweu JojGaq

Boe PM PL) s) Rey Mle ETS UTE MTD TE

 

WeSh:? 6152/6
02

46

Case 8-19-76652-las Doci1 Filed 09/25/19 Entered 09/25/19 16

Aajdnuyueg eses jseg Woo SSED}saq’MMm - 977 ‘8829 189g 6102-9661 (2) jyGuddog aemyos

, a6ed Aoydnuyueg 404 Burylg sjenplAlpul-uON Joy SsIeypy JeIOUeUL Jo JUsWATe}S L0Z Woy |EDYO

“9 Sul] Ul paysi| ALedod apnjou! jou og “sa]J@s ay} O} PaluNjed Jo ‘aunsojaeJ0} Jo Nal] Ul peep e Aq paajsuey ‘ales ainsojoas0) e
}@ plOs ‘soVIpelo e Aq passessodai ALedoid Bulpnjoul ‘aseo siy) Gury asojeq 4294 | UIUIM JOyIpelo e Aq paule}qo sem Jey] JO}Gep au} jo AUedoud ye YsIq
SUINJ81 PUB ‘Sainsojdas0j ‘sucissassoday “s

40}qQap 0} diysuonejay
Jajsues 10 JuawAed 10) suoseay SNjEA JO JUNOWE /E}0] sajeg SSoJpPpe PUB BWeU SjJapIsu]

‘OUON

(LE)LOL § O°S'N LE ‘solgep au} Jo juaGe Bulbeuew Aue pue ‘sayeluye yons Jo siapisul pue JO\QEp ayy Jo seyele ‘seagejas siayy pur Jo}Gap

diysueuped e jo susuped jeiaueb ‘saayejel say) pue Jo}gap ayes0dJoo e Jo joJUOD UI BUOAUE PUR ‘sIOJDAJIP ‘SIBdYyJO @pNjou! Svap/su; "¢ aul] U! Palsi|

sjuewAed Aue apnjoul jou og (juewysnipe jo ajep oy} Jaye Jo UO paly sesea 0} joedseu UpIM Jey] Jaye sueAA E AJane pUue ZZ/LO/P UO paysnipe aq Aew

junowe sil|) “Szg'9$ UEY] SSB] SI J@pISU! BU] Jo JYaUEq ayy JO) 10 0} pawejsues) ALadod |e Jo anjea ayeHas66e ou) ssajun Jepisul ue Aq paubisoa Jo

paajuesenb Jo Japisul ue 0} pamo siqap uo ases siyy Buly suojeq seed | UIUJIM apeW ‘s}UaWasuNqUIel esuadxe Bulpnjou! ‘syajsued Jo s}uawWAed }sSI7
Japisul Aue payyeuag yey} eseo siy} Burj asojaq ueadk | ulyjym apew Ayadoid jo siajsuely sayjo Jo sjuewAeg “p

Ajdde yey) ye yoeyg
4aysues} Jo juawAed 10} suoseay AN/EA JO JUNOWe |P}O] sajeq SSaJppy Pue aweyN Sopa

"OUON

(queuyjsn[pe Jo ayep ayy Jaye 10 uO pay sased 0] Joedsal Yj Jeu] Jaye suBad ¢ AUaAs pue

Z2/LO/# UO pajsnipe aq Aew junowe siy1) ‘Gzg'gg UeY) ssa] SI JOIpel9 yeu} O} pauajsue. Ayedoud {je jo anjea ayeBas6Be ayy ssajun aseo si) Bury

aJojaq sAep 06 UlyyIM ‘UOHesusduo9 saojdwe sejnBas UeY J@YjO ‘JO}I|Pes9 Aue o}--sjuawasinquiias asuadxe Bulpnjoul--ssaysue] Jo sjuawAed sq
aseo siy} Bury asojyaq SAep OG UIYYIM S1O}IPal9 O} SJajJsUBI] JO SjuaWAed UEYAaD “¢

Aajdnayueg Jo) Bulll4 esojag ape Siajsues| lee 3s17 RCEY

(suoisnjoxa
puUe suOHonpap aiojaq)
adinos yore

WOd}J BNUBAGI SSOIS) @anuarsi JO SedINOs Jo UOI}dUDseq

“OUON
“[ 8ul] U! pajs!| aNUBAS! BpNjoul jou Og ‘Ajayesedes yore JO} anuaAal ssol6 ay) pue sdinos YEA Js!7 “senjeAo! pue

“SUNSMe|] WO. pa}oe]/09 ASUOWW ‘spuapIAIp ‘JsaJajUl Spnjoul AewW awogu! ssaulsng-uO,y “a|qexe} S| SnusAe Jey] JaYyJEYymM Jo Ssa|pseBas anusAS epnjou|
anuaaai SSauIsnq-uoN “Z

(suolsnjoxe
pue suolonpap alojaq) Ajdde yeuj |e yOSUD dead sepuayes e aq Aew yoiym
anueAal SSOJS) anuaaad Jo saaunos ‘JeaA |BOS\J S,J0}Qap ay} Jo sazep Bulpua pue Guyuuibaq ay} AyQuap|

“OUON
ssaulsng Wwolj anuaAai ssolg) “|
awosu RC

*(UmMouy J!) JequINU aseo Puke aWeL SjO}Gap ay} ayUM
‘sabed jeuoljippe Aue jo do} ay} UG “WHO} SIy} 0} JaaYs ajeuedas e YDeYe ‘papaau si adeds alow 4 “UONSanb Alana Jamsue ysnw Jo}qap aul

6L/v0 Aoydniyueg 103 Bulji4 sjenplAlpuj-uON 40} Sureyy jeloueUIy Jo JUaUIA}e}S
207 WO JEIDINO

 

Burj pepuawe
ue si simi yey O
(umouy J!) Jaquinu ese

MYOA MAN SO LOIMLSIO NHS1SV3  *@U} Jo nog Aajdniyueg sajeys payun

"dio Jajuag sIpsejas uA|ISOY — aweu so}geq

roo DW NIFC) Mey Melb CLO TUT Ey TO

 

WaShr GL/SE/6
02

46

Case 8-19-76652-las Doci1 Filed 09/25/19 Entered 09/25/19 16

Andnuyueg ase5 jsag Woo SSED}saq'MmmM - 977 ‘8829 1S9g 6102-9661 (9) jUGUAdOD aremyos

z ebed Aoydnuyueg 40) Burjig sjenpiAipuy-uoN Joy suleyy JeoueUly Jo JUaWAzE]S LOZ WuO4 |EINWO

‘OUON gy

‘aseo Aojdniyueg e Buijy 10 ‘yaa.

Aajdnuyueg Burjaas 'Buynjonssel Jo uOepOsuo yqep jnoge pajjnsuos Jo}qap ay) Jey) ‘sheuo}e Bulpnjout ‘AyWUa JO UOSJed JayjOUe 0} ase sly} jo

Bury eu) aiojaq Jee | UILJIM JO}Gap ayy Jo Jyeyeq UO Buyoe UOsJad Jo Jo\gap ay) Aq epew Apadoid jo siajsuey JayjO JO AaUOWW Jo sjuaWAed Aue ySI7
Aaydnsyueg 0} payejas syuawAeg “| |

S1aJSUBJ] JO sjuaWwAeg UlEYaD EEE

‘(Avadoig jeuosJag pue jPayy — sjassy -g/y
ainpay2g) A/V9OL WOY JEW UO swe|> predun jst]

“pansoa |2]O}] Sy} }SI] *
Jo ‘uoqesuadwos juaWwUWwaso6 ‘aaueinsul woy ‘aj\dwexa
40} 'SSO| 84} JeAO9 0} SjuaWwAed paAlagas saey Nod Jy

 

}S0] PaliNnd30 sso] ay] MOY
Ayedoud jo anje,, sso] Jo sajeg SSO] 84} JO} paniadeas syuawAed jo yunowy pue so] Apadoid ay] jo uondiuosag
SUON

“aseo siy} Bully ssojeq seed | UIYM AeENsed JayjoO JO ‘Yay} ‘ary WoL Sasso] jy ‘OL

sesso7 wee EST

anjea uaalBb sayeg SUOI}NGIIJUOD Jo sYyIB ay] Jo UOI}dI9S98q SS@JPPe PUP SWEU s,jualdisay
SUON

000'L$ Ue} ssa S! JUaIdI9a/ Jey} 0} SYIB ay}
jo anjea ayeBaibbe ay} ssajun ase siu} Buy!) a1ojaq sueak z ulyyIm Jualdioal eB 0} aAeB J0}qQap ay} SuOI|NGUUOD a/GeWeYs so syH JE ISIT “6

SUOANGIUOD alqeweYyD pue syig ueyag FRCP

SUON
‘aseo sit} Buy auojeq seed | UIYJIM Ja0yjO payulodde-ynos JayjO JO ‘UeIpolsnd ‘JaAlaoel
2 40 spuey ayy ul ALedoid Aue pue aseo siyj Buy aiojeq sAep gz, eu} Bulinp siojpaso Jo jyausq ay) 10) eauBisse ue jo spuey 6uj ul AWadoud Aue ysIq
diysiaAle2a1 pue sjuswubissy “g

ssaippe Jaquinu asea
@Se9 Jo snjyejg pue aweu s,Aduabe Jo uno @SED JO BINJEN a]}) aseg

“OUON
“eased siy} Bully ssojaq JeaA | ulUjIM—AyIoedeo Aue ul
PEA|OAU! SEM JOIGap 384) YdIYM ul Se|ouaBe ayejs Jo jesepay Aq syipne pue ‘suoneipaw ‘suonenique ‘suoneBnsaaut ‘sbulpsagoid ‘suoyoe je6a) ey) IsIq

syipne |e}UaWUIaA0B Jo ‘sjuawYse}e ‘suonNoexe ‘suoNoe jNoD ‘sHulpessoid aanesysiujwpe ‘suoioe jebey “2

sjuewubissy Jo suonoy |e6e7 SESE

uaye}
yunowy SEM UOI}e ayeEq YOO} JOYPai9 UONDe ay} Jo UONdII9Saq SS@JpPpe PUB aWeU SJOypaly
SUON
"yqs8p

28 paMmo Jo}qap ey) asneseq JO\qep 84) JO JUNGIDe Ue WO) LOS9JIP SJo}qep 84) Je JUaWAEd eB ayeW 0} pasnjei Jo UOISSILAd JNOUIM JOIGap ay Jo
junooce ue Woy BulyJAUe 400} asiMUaUjO JO Yo jas ased si4y Bury alojaq shep Og UILJIM JEU) ‘UORNISU! ;eEIQUEUY Jo yUeg e BuUIpN|oU! Uo}pelo Aue sq

syoyes 9
Aysadoud jo anjea, ajyeg Ayedoig ay} Jo aquosag SSd/ppe Pue aWweu S,10}IPaID
SUON
(umouy 4) JaQUINU aseg ‘diod 1a]Ua9 JIpsejas UA|SOY — oyqaq

WeSbr GLiSe/e
02

46

Case 8-19-76652-las Doci1 Filed 09/25/19 Entered 09/25/19 16

Aajdnuyueg asea seg Woo aseo}seq MMM - 977 ‘ASD 152g 6L0Z-S661 (2) WYGuAdoa suemyos

¢ abed Aaydniyueg 10) Burg sjenpiaipuj-uoy JOY sareyyy [elueUL Jo yuaWwayeE]S L0Z Wod |ESWO
‘plOs ‘pasojd ‘Jyeueq S,J0}qap ay} JoJ Jo ‘aweu sJo\qep ay) U! Pjay s}UsUNJsU! JO s}uNOooR jeIoURUY AUe diam ‘ase siy] Bully elojaq 128A | UIT
sSJUNODDF |RIDUBUIJ pasoly “QL

suun aBeiojs pue ‘saxog psodaq ajes ‘sjunosay jeloueuly uea5 Byes

EJOVeNSIUIWUpe URId se anJas Jo\Gap ay) Seog ‘seA Fy
‘OLHEdO}OD ON gy

é}yjauaq aeAojdwe ue se so}Gqep ayy Aq ajqejienae spew uejd Guieys-yyoid
4o uolsuad Jayjo 40 ‘(q)¢or ‘(4) Lor ‘WSIua Aue ul sjuediojed uaaq s0}qQap ay} Jo saaXojdwa Aue aaey ‘aseo siyy Buryly asojaq suead g UIUNAA “ZL

‘POUIE}S/ PUB Pa}oa]JOO UOHEUOJU! EY] JO eINjeU sy] ajeIS “seA
ON gy

ESJBWOISNS JO UONPWIOJU! alqelyyuap! A|}euasJad Uleyal PUP 499/09 JO}Gap ay} sa0qg “OL

uOeWOJU] aqeynuap] Ayjeuosieg FES CE

ase9 $,J0}Qep Ul sjualjed
40 saquuinu ‘Buisnoy pue SaplAold Jo}Gap au}
sjeaw saptaoid so}qep 4 saoiias jo adA} Buipnyjaui ‘uonjesado ssauisng ay} jo ainjen ssaJppe pue aweu Ayyioe4

“mojaq UOHEUWNOJU! By) Ul III “S®A

‘6UEdO}0D ON gy
£929 o]a}Sq0 JO ‘juaW}ea) Grup ‘ouyelysAsd ‘jeoiBuns Aue Buipiaoud -
JO ‘aseasip Jo ‘Ajwojep ‘/unful Buyeen so BulsouBbelp -

JO} saljiioej pue seoi/uas Buvayo u| pebebus AjWewiud Joyqap ay) s|
salojdnsyueg ased yuyJeaH “SL

salojdnuyueg aie yyeay

 

O|-wol4
Aauedn350 jo sajyeg ssouppy

Ajdde jou ss0q Ez

“pasn a18M SasseJppe al} sejep eu) pue eased si} Buljy suojaq sueed ¢ UILJIM JO}GQap ey) Aq pasn sesseuppe snolAeud ||e ISI7
SaSSaIppe SNOIAaIg “+L

suoye907 snolacig SPEER

anjyea apew sem aBueyoxe ul pied sjqap Jo panisoas syuawAed ssaippy
Jo junowe jejo) JajSUuEJ} ajeQ Jo paiaysuesy Auiedoid jo uondiosaq Z£19JSUPI] PAaAladal OYA,

‘OUON fy

‘JuaWale}s siy] UO paysi| AjsnoiAaid sieysues JO syi6 apnjoul jou og ‘Ajunoes se apew suajsuedy pue sJajsuey) }YBijNO jog

Spnjoy| “SuleYe |EIOUeUY JO Sseulsng Jo asinoo AJeuUlpso BY) Ul paajsued Ajsdosd uey) Jayjo ‘uosied Jayjoue 0} ase siy} Jo Bully ay) auojaq sueaA z

UIYM JO}qap uj Jo yyeyeq uO Buyoe uosied e Jo Jojqap ayy Aq apew sues JelO Aue JO ‘apedy ‘ayes Aq Auadoud Jaujo 10 AauoW jo ssaysues) Aue 1s1q
yUaWA}e}S SY} UO paysi] Apeasye you ssajsues) “C1

anjea Speul aleM
Jo junowe |e}oO sJajSUueJ] Sa}eq pesajsues Aadoid Aue aquosag SDIASP JO SN} JO BWEN

‘OUON gy

‘JUBWA}E}S SIU} UO psysi| Apeaye sieysued} Sspnjoul jou og

“BDIABP JEIIWIS JO SN] payyes-jjas 2 O}

SSD S14] JO Buyy ay] ascjaq sieak OQ] UIYJIM JO}Gap ayy Jo Jeyeq UO Buljoe UosJed e Jo Jo}gap ay) Aq apew Ayadoid JO SJBJSUC JO SjUaWAed Aue jsIq
Aseoyauaq & S| JO}Qap oY} YDIYM Jo S}SNy palyas-sag “Z|

ssalppy

anjea é48JSUBI] By}

JO JUNOWe |E}O] sajeg peuejsuel Apiedoid Aue aqiiosap ‘Aauow jou J] Paaladas OYM JO pled SEM OUAK
fumouy 4!) JEQUINU ASE “‘diog 19]Ua9 sIpsejag UA|sON —iojqag

WeSi-r 6Lisce
02

46

Case 8-19-76652-las Doci1 Filed 09/25/19 Entered 09/25/19 16

Aajdruyueg aseq iseg Woo aseajsaq wm - D7] '8S29 1$9q] 6102-9661 (9) ubuAdOD quemyos
p abed Aaydnsyueg Joy Buipy SjENplAIpul-uOR) JOY Sareypy |EIDUBUIY Jo JUaWAye}S 202 Wo |EDWO
“MO|Ag SIIB}SP BPIAG “SeA
‘ON gy

éMe] /eyUaWUOJAUa
UB JO LONJEIOIA Ul JO JapuN ajqel| Ajjenuajod Jo ajqel| aq AEw s0}qQap ay} yey} JOJQap ay} PayNoU asimJayjoO PUN jeyUaWUIBAOB Aue sey “¢Z

ssaippe saquinu ase
@SE9 JO SN}eE}S OSES 3} JO aINjJeN pue aweu Asuabe Jo ynog ayy} asey

“MO[aq SIIEJSP BPIAGg “SeA

ON
*SJOpsJO PUR S}UBWAa!}as apnjsu| EMe] |eE}UaWUOIAUa Aue JapuN Bulpsesoid aalesjsiulwpe Jo jeloipnf{ Aue uy! Ayed e uaeq so}qap ayy sey “ZZ
‘paiinsz0 Asay} uaymM jo ssejpsebes ‘umouy sbulpasood pue ‘saseajas ‘saoijou |je poday

“@OURISQNS |NjuWeY ALeyIWIS
2 JO ‘JUBUIWE}UOD ‘jUe]N||Od B se Saquosap Jo ‘oIxo] JO Snopsezey Se SeUyep Me] |eJUSWUOUIAUS Ue EU) HulyjAUe sueaW /eUayeW snopiezey

“pezijiin JO ‘pajyeiado ‘paumo
ASW} JOIGSP BY) JY] JO SEZIyN JO ‘sayesedo ‘sumo MOU JO}GaP ay) Jey ‘says |esodsip Bulpnjout ‘AUedod Jo ‘AqI9e) ‘UONed0| Aue sues ay

‘(winipaw Jeyjo Aue Jo ‘Jayem ‘puey We) pejaye wnipew
au] Jo ssa|prebas ‘jeve}ew snopsezey JO ‘UOeUILWe]UOS ‘uOKN|jod suiadu0D yey) uoeinBai je}uaWwUJeA06 Jo aynjeys Aue suee@wW Mey /eWUaLWUOsIAUZ
‘Adde suomuysp Buimoyjoy au) ‘ZL Wed yo esodund ay} s04

uoHeWOU] JUBWUOIIAUG jnogy silejeq JEZEL

auoN ow

“Auadosd pajuas Jo peseay ysl] Jou

0q ‘38NJ) UI Pjay JO ‘sO paioys Buleq ‘Wo pamouog Ayedoid Aue epnjouy ‘sumo Aqua JayjoUe Jey) s}O.]U0 JO Spjoy JO}Gap auy yeu) AUsdoud Aue js1q
Jayjoue soy pray Apadoig “LZ
UMO JON $80Q J0}qaq ay} JEL S]O1]UOD JO SpjoH JO}qGQaq ay} AWadoig EE

é} aaey }1 0} ssaD0e
[IWS noA og $}U9}U09 ay] Jo UONdU2saq yy auodue jo sawey sseJppe pue aweu Ajyioey

aUOoN Bn
“SSSUISNG SBOP Jo}qap ayy YsIUM

ul Bulpjing 2 Jo ped e ul aie yey) sali|i9e} apnjaul jou og “ased siy) Bul esojaq ead | WIUjIM sasnoyaleM Jo sylun eGesojs ul jdey Apedod Aue ys!q
aBeiojs sasiwaid-yo ‘Oz

ssoippy
é} eaey ji 0} ssao0e
119s noA og $]U9}U09 94} Jo UOId9saq yum auodue yo saweN ssouppe pue aweu uoljnyysu! Aiojisodag
SUON gy
“asSeo

Siu) Bully siojeq JeaA | U/Y]IM aAey PIP JO Sey MOU JO}Gap SU) Se|qenjeA JeUIO JO 'ySed 'saNLinses 40} iosodap Jayjo Jo xog ysodap ayes Aue jst]
saxog jisodap ajes ‘61

palajsuel}
JaJSUBJ} Jo ‘paaow
40 Bulsoj9 alojaq ‘pjos ‘pasoja yueWNJjsUI Jaquinu junoo2e ssoippy
SDUe|eq JSP] SEM Junodze a]eqg 4o yunos2e Jo adAL jo syiBip p yse7 PUe aWeU UOI}N}I}suU] /eINUeUI4

SUON gy

“SUOIN}!JSU! |PIQUBUY JAYjO PUB ‘SuOElsosse ‘sanneiadooo
‘sesnoy a6eJe401q ‘suolun }Ipaio ‘syueq ul Seueys pue ‘}Isodap jo seyeoyiao ‘sjunooze jeloueUl Jao JO ‘yeyew Asuow ‘sBulnes ‘Buryoays spnyou|
£PaUaJSued} JO ‘paxow

(umouy 4) JaquINU aseD *diod 19]Ua4 DIpsejas UA|SOY = soygaq
WedShr BLSeG
02

46

Case 8-19-76652-las Doci1 Filed 09/25/19 Entered 09/25/19 16

Aaydruyueg eases jseg WOT aSeo]Seq' MMM - D7] ‘SED 19g 6102-9661 (2) yGuAdog aiemyos

gs a6ed Aaydniyueg 10) Buypiy spenpiaipuy-uoK J0y suey /EuUeU!y jo yuawajeyS £02 WOOF JEIIWO
ésuolsod asay} pjoy JaGuo] ou oYyM JO}Qap ay} Jo [o1}U09 UI Siapjoyaseys Jo ‘JO}qap ay} Jo josjUOD
ul SJaquiaw ‘suauped jesoueb ‘suaquaw Gulbeuew ‘sio}2auIp ‘siadijjo aaey 10}Qap 94] pip ‘eased Siu] Jo Buljy ay} asojaq seed | UYU BZ

"@SP9 SIU} Jo Bully ayy yo au} ayy Je JO}Qap ay} Jo joujUOD UI
a|doed 1ayj0 Jo ‘suspyoyaseys Guljjosjuod ‘}o7}U0D Ul SJaqUIaW ‘sudUuped jesauab ‘ssaquiaw Buibeuew ‘sio}dauIp ‘suad1o S,10}qQap ay} }SI] “QZ

Asojuaau! yoee Jo (siseq sayzo 10 Ayoyuaaul
‘yeyJeUW ‘]SO9) SISeq puke JUNOUWe JeE]|Op ay. Asojuaaul jo ajyeqg ay] Jo Bulye} ay) pasiviadns oym uosiad ay} Jo aweN

“SOLOJUBAU! JUBA JSOLW OM] BY} JNOGe SIIEJ@P BU} BAIN “SPA
ON H

£989 Siy} Buljly asojaq sueak Z UILJIM Uaye] UGeq AYadoid sJojqap ayy Jo sevOjUeAU! AUP sveYy
SAHOJUSAU “JZ

sSaJppe pue aweN
SUON

“@SE9 Siu} Bully aiojaq suead Z UNUM JUBWa]e]s
JBIUeUY & panss| Jo]qap ay} WoOYM oO} ‘selosuebe spel) pue ejjuedew Buipnyjoul ‘sequed seyjo pue ‘suojipaso ‘suoNnysul jeloueUY |e ISI] “‘Pgz

 

Aym urejdxea ‘ajqeyreaeun
aie spiodas pue junoooe Jo syoog Aue 4] ssaJppe pue owen

SUuON gy

‘pally S] 8S SIy] UBM SPl09a PUB JUNODIE Jo SyOog $,J0]Gap ay] JO UOISsassod UI aiam OUM SIENPIAIPUl JO SLU [JE ISI] ‘99Z

aUON a

-aseo siy) Buy aiojag suead Z UluIM
jusWaje}s jeIueUl e paiedaid Jo spso9e1 puke yuNOgoe Jo syOO0g SJo\qap pamainal JO ‘palidiuca ‘payipne saey OYM S|ENPIAIPU! 4O SLY [Je ISI] “G9TZ

oj-wol4
ad/AJas Jo ajeg SSa/Jppe pue aweN

SUON
“aseo siuy Bully siojeq suead Z UlL}/M SpJO9eJ PUB SyOOg S,JO}Gep eu) peulEjUIEWW OYM Siadseyyo0q pue sjUeIUNODOE IIe JSI7 “E9Z
S]USWA}e}s |PIOUPUY puke ‘sp1ocal ‘syoog “97

paysixa ssauisng sejeq

‘NLLI 40 Jaquuinu Ayunsag jeI0s apnjaul jou og
Jaquinu uoljeoynuapy] JaAojdwy ssaulsng ay} Jo aunjeu ayy aquoseq ssaippe aweu ssoulsng

SUON
‘sajNPayos ay] ul pays!| Apealje J! UBAS UOEWJOJUI SIL) SpNjou|
‘ase siyj Bui asojeq suead g UUM jo1jU09 UI UOSJed B asinuaYjo Jo ‘Jaquiew ‘euLed ‘auMo Ue sem Jo|gap au] yoIym Joy ssaursng Aue js!7

}saJ9}U! UB PeY Sey JO Sey JO}Qap ay} YDIYM Ul SassauIsng JayIO “SZ

ssauisng Auy 0} SUOI}IBUUOD JO SsauIsng S10}qaq ay} jnoqy sieleq FRa ene

ssoippe
a91j0U Jo ajeq uMouy J! ‘Me] [e}UaWUOIAUG pue aweu pun jeyuawUssAoy ssaippe pur aweu ays

“MO|aq SIIEJBP BPIADIg “S8A FY
ON

éJeajyew snopiezey jo aseajas Aue jo pun jeyuawusaa0b Aue payiou 10}qap ay} sey “7Z

ssoippe
aajou yo ajeg uMOUY J! ‘Me] [EJUBWIUOJIAUQ pue aweu yun jeyuawusaAc5 SS@JPpe pue aweu ays

fumouy 4!) JaQUINU ased ‘dios 19}U85 s1Ipsejasg uA|soy Joyqaq
WdShr 6LS2/6
02

46

Case 8-19-76652-las Doci1 Filed 09/25/19 Entered 09/25/19 16

Andnyueg ase5 jseg WOO Sse9}saq' MMM - 37] ‘@SED 189g 6102-9661 (9) UBWAdOD aiemyos

g abed Aoydnuyueg Jo} Bully sjenpiaipul-uoN 404 sureyry jeIoueULy Jo puaWAzE}S L0Z Woy |ENIWO

se, Ty

ON fo
EPeysepe (207 Woy [B1D1YjO) Asjdn4yueg soy Bui sjenpialpuy-uoy J0j saleyy jeloueuly Jo juawajze}s 0} seabed jeuoinippe ay

WUSPISAIg = 10) Gap oO} diysuoNeyas JO UOHISOg

SWeU payuud Jo\gap au} Jo yeysq uo Bulubis jenpiaipul jo aumyeuBbis
JEL jezaH [EL [eZ4aH /s/

6L0Z ‘SZ 4equiajdas —_uo paynoaxy
‘awoo pue any s! GuloBeoy au) yey) Auntied yo Ajeued Japun suejsap |

‘ya09 pue
On] S| UOPEWUOJU! Bl} Jeu) Jaljaq e|qeuoseal eB evey pue sjusWYSeye Aue pue suey /eINUELIY Jo JUAWAJe}S s|U} Ul UONEWJOJU! aU} PaUlLweXe sAey |

"L2SE PUB 'BLSL ‘LPEL ‘ZS §§ “O's BL
"yjog JO ‘suBad QZ 0} dn JOj yUsLUUOSLdWI JO 9N0'00SF 0} dn seuy ul yjnsei UBD aseo Ad\dnuyUeg B YIM UONDaUUCD
ul pned Aq ALedoud so Aauow Burureygo Jo ‘Ayedoid Buyjeeouos ‘juswaje)s asje] e Sulyeyy “elwlO snouas e s| pned Ao}dnsyUeg -- ONINNWM

uoneejeq pue ainjeubls JETEEY

uoneiodioa
juased ayy Jo JaquINU UOT]eoIpIUAp] JaAo;dwy puny uoisuad ay} jo awey

“mojeg Ayquap| se, Fy
ON H
épunj uolsuad e 0} Buynqijuod Joy ajqisuodsa, usaq JaAojdwia ue se Joyqap ay} sey ‘aseo siyj Buljy asojaq sueak g UU ‘Ze
uonesodios
qugied ay} Jo Jaquinu uoHesyyUApy JeAo}dwy UoneJod109 JuaJed ay} Jo aweN
“mojag Aquep| “seA Ty
ON
ésesodind xe} 10) dnoB payepljosuos Aue jo Jaquiaw & usaq 10}qQap ay} sey ‘asea siyy Buy aiogoq sueah 9 UUM ‘LE
anjea ay} Buipiaoid Ayiadoid
JO} UOSEaY sajeq JO aNnjeA puke uoidiuasap 10 Asuow jo junowy jualdioal Jo sseippe pue aweN
“mojag AQuap] “seaA
oN

Epasisiexa suondo pue ‘suojdwapas yoo}s ‘sueo] uo syipain ‘sueo|
‘seSnuog ‘SMEJp ‘UOHesuaduoS Jeayjo ‘Auejes Burpnjoul ‘wWu0) AUE Ul aNjeA UM Jepisul Ue apiAcid Joyqep 34} pip ‘aseo siy) Buly auojaq sea | WILY

SJ9P!SU! 0} UBAIH JO pa}Ipasd S|EMeIPY}IM JO ‘SuOI}NqUsIp ‘sjusWwAEY “OF

‘mojag Aiquap| “seq
oN &

(umouy y) JaquINU ase “dio 49]Ua9 JIpsejasg UA|SOY —iojqaq
WeSk:F 6LS2/6
02

46

Case 8-19-76652-las Doci1 Filed 09/25/19 Entered 09/25/19 16

Agjydnsyueg aseg isa: woo aseaseq' MMM - 977 ‘SED 159g 6102-9661 (9) 1YBuAdeg aiemyos
'g

uLtlf Mp) JO au
Wo9'|a10-1a61as@)a10S
SLL9VO9L0Z -Xe4 POPLLGPLOZ
¥2020 FN ‘887 HOY

OLE ayNS

anusaAy 419]U99 GZLZ

9717 1210 !e6ies

AaUsOl py {0 aanJDUsig
IWAN | Weasley ang
AWA [3 Wasley /s/ 6102 ‘GZ Jequiajdas

‘suipaaaoid Anjdnryueq sty)

ul (s)JOIGap ayi JO UoNeyUasoidas Jo] aw O} JWaIUAed JO] JUAWASUBLE JO JUOLAAIDe Aue Jo yuatUayeys a1a[diu0d & st Fu1osasoy ayi yey) Apna J

NOILLVOMILYAD

‘Bulpaacoid Aressaape Jayjo Aue
Jo suonoe Ae}s wo jaljas “saoueplone ual] je!oipni ‘suonoe Ayyjiqeabseyosip Aue ul siojqap ay} Jo uo|eyuesaiday
“DOIAIDS SULMO]]OF AY} aPN[OUI JOU Saop aa] Pasopostp-aaoqe aq] ‘(s)oIgap ayy YIM JUaWIDIIFe Ag

“spooBb pjoyasnoy uo sual jo aduepioae 403 (y)(z)()zzS

OSN LL 0} JUeNSInd suo}ow jo Bully pue uolesedasd ‘papaau se suonesdde pue sjuawaeibe uojeuuyjess
jo Bully pue uonesedeid ‘Buruuejd uonduiaxa fanjea jayiew 0} aonpas O} SsO}IpasD poinses YM SUONeNobey
[popsou se suoisiacid 1ay1Q] “p

‘jooray) ssuLivay pauwinolpe Aue pure “Susy UONLULTUOS puL SIO}Pasd Jo FuNaIuu ayy ye JOIgap dy) Jo UoNTIUDSoIday

tpamnba aq Avw yotya uel pue sareyye Jo juauaqeis ‘saynpayos ‘uoyyad Aue Jo surpy pue uoyesedaig

:Aqqdnayueg ur uonnad & ay 01 IayjayM Surutajap Ul Joyqap ay) 0] DIApe Sutapuar pue “UOTENTIS [EIOUBUT] §,10]GQap at] JO sIsATeUy

agO”0

‘BUIpNpaut ‘ased Adydnnyueq ayy jo syoadse [[e 10] ddtAJas peso] Japuai o} paaise aary | ‘ad} pasojdsip-eaoqe oy) JO] wmyar Uy
“paysene st uolesuaduios ayy ul Sulreys ajdoad ay) Jo satueu ayy fo ysT] B ILM Jaylaso) ‘uawaasFe ayy Jo Adoo
V “Wu Me] AU JO sayeld0sse JO ssaquiaul Jou aie OYA suosiad Jo UOsJed e YIM UONRsUadWOD pasolasIp-aaoge ay] aueys 0] paaide sary | oO
“WHY Mey AW JO saqelsosse pur siaqtuau are Aayy ssayun uossad Joyjo Aue IM UoNesuadwos pasopasip-acoge ay} areys 01 paasSe jou savy | a
‘(4jisads) PIO. Joqeqd gy
‘sf atu 0} pred aq 0] UOTRSUadUIOS Jo adiNos ay]
((4jisads) 219 199d
‘SBA at 0] pred UORSUAdUIOD ay] JO 9azNOs ay
00°0 $ ang aouejeg
00°0 $ PSA1II9I DABY | JUSUWIAIEIS SITY] JO SUI[Y ay] 0} IOLIG
00°0 § dasoe 0] psouse savy | ‘s2d1AIas [esa] 104
SMO][O} Sv SI asea Adidmuyueg ayi YIM UODEUUOD Ul JO JO UONe|dwaqUOS UL (s)doigap ayi JO JjeYyaq uo parapual aq
0] 10 palapual Sad1ATas Joy ‘au 01 pred aq 0 paaise Jo ‘Aoidnzyueq ut uoyNed ayy Jo Furpy ayy a1ojaq seat ou uTYYIA au Oo} pred uoYRsuaduos
1eY} pur (s)Jo1qap patueu aaoqe aj Joy AauoOye ayy we J 1ey Ayo | ‘(q)9 [OT “qd FUeg ‘pag pue (e)6ze § O'S NIT quensing
(SOLA YOA AANUOLLV AO NOLLVSNAdINOD AO TUANSO'TOSIA
LL Jajdey5 (s)aoiqaq
“ON ASE) ‘dio 19]U89 IIpuejasg UA|SOY = UY]

YAOX MIN JO JILYSIG, Usajseq
yANOD Ad}dnayUKY $91¥1S pou

in

real

(SL/ZL) (Og0z Uu04) OgOzE

WSF GLSZ/6
Case 8-19-76652-las Doc1 Filed 09/25/19 Entered 09/25/19 16:46:02

Aajdruyueg ase9 jseg Woo Sseo}saq' MAM - 977 ‘8529 189g 6102-9661 (2) UBuAdOD aemyos

86/L1/6 Ae" PrO8sn

SLL9PO9LOZ -XP4 POPLLEPLOZ
2020 FN ‘887 HOY

OLE ayINS

anuaay J3jUay GZLZ

O71 180 laBuas

IWAN | Weaey

AQUIONY JO aINyLUBIS

JWaN |g Wasaiey /s/ 6L0Z ‘SZ 4equiajdag = ‘aed
ap L/Tousig
jUaep!said/[E | [8Z138H
JEL [@Z19} /S/ 6L0Z ‘Sz 4equiajdag = -a}Rq]

‘ISPI|MOUY ITI} JO JSq 9Y} 0} JOaLIOD pue any st (s1o}Ipar9
JO JsI]) XLeUT poyseye yy yey) AJLIOA Agoray (s)10IGap ay] Joy AowsO}K JO (s)1O}G9p poweU sAoge oY],

 

XIULVW YOLIGAAD AO NOILVOIATNAA

LL jajdeya (s)10)q2aq
“ON ase ‘diog JajUay dIpsejas UA|soy = aT UT

YAOK MIN JO JILISIG] U19}SVy
janod Adj}dnayuRg s9j¥S pou

WdShr 6L/Sel6
Case 8-19-76652-las Doc1 Filed 09/25/19 Entered 09/25/19 16:46:02

9LSTIT AN ‘UATSOY
peoy TTTH TOq7eH 60Z
STTIH 4884 JO SHETTIA

TZOLTT AN “HOON FEST
SATId ATINL ZT
AasyT 8 Aasy

TZOTT AN “NOS8N JeSID
SATIC ATINL ZT

Aasy 93 Anat o/o
BUTPTOH seqeToossy TPT
Case 8-19-76652-las Doc1 Filed 09/25/19 Entered 09/25/19 16:46:02

Aojdnyjueg ase iseg Wooaseajsaq’ MMM - 977 ‘8SED 188g 6102-9661 (9) yBuAdoD asemyos

Wo09'[a10-jaBlas@as0s

GLL9VO9LOZ:Xe4 POFLLGYLOZ
Z0L0 FN ‘897 HOY

Ole e1Ns

SNUSAY 18}]U94 GZLZ

971 1940 !abias
*diod 49]U85 DIpPseJas UA|soy —JOJ JasuUNOD
jueSyry] 10 Aawioyy Jo ainyeuSig

IWAN [q weaiey ayeq

IWAN [J Waasey /S/ 6LOZ ‘Sz 4oquiajdasg

[ajqooyddp fi yaayD] oUON

‘T'LOOL dad J9pun yoda 0} sannue ou are dd} Jey} S9}e}s 10 ‘s}so19jut Aymba (,s)s,uoNeIod109 ay} Jo ssejo Aue Jo o10Ul
10 YO] (S)UMO APSeNpUT JO A[JOALIP FEY “PUN [eJUSWMUIDAOS B 10 10}gap ay} UeY} JayjO ‘(s)UONeIOdI09 (ae) & st SUIMOTIOJ
dU} JY} SoLTIe9 “uoTjIe pouondes aAoge ay} Ul “d4oD Je;UaD Ipsejeg UA|SOY JOJ JoSUNOD paUIssapuN oy} ‘;esnder

Jo uoneoytenbsip afqissod ayenyead 0} saspne ay a]qeus oO} pure [°LQO/ cINpsd01g AdjdnyUKg Jo aNyY [eIOpo,J O} JUeNsINg

 

(1L00L ATOAW LNAWALV.LS dIHSUuaNMO ALVYOdUOD

LL Jajdeyq (s)101gaq
“ON ase ‘dioy 19]Ua4 DIpsejasg uA|SOY a UY]

YAOA MIN JO JOLSIC, Ulajsey
janoD Adjdnayueg s9}vjg pou

WeSh-r 6L/S2/6
Case 8-19-76652-las Doc1 Filed 09/25/19 Entered 09/25/19 16:46:02

Anjdnuyueg ase5 jsag WODaseojsaq Mw - 977 ‘ASE 158g 6102-9661 (9) YBuAdoS auemyos

(YAdAO)

“ASVO CALV TIE AO wVi. ATAGAHOS
NI GALSIT OSTV SVM HOIHM GALYAdOUd TVIU) uWu ATNGAHOS SUOLAIC NI GALSIT ALWAdOUd TVAU

6LOz/LO/Z Buiyysoug :(24090 TION 21 42/a¥) CALVTIa FAV SASVO HOIHM NI YWANNVIN

(‘dja “passIUsIp ‘paupuod ‘asIeYysIp SUNIEME/pasieYydsiqq)
‘ASVO GALW Tae JO SALVLS LNAWIND

 

:BUISO]D Jo ayeq [pasoy2 fT] N (N/A) DONIGNAd TILLS ASVO

JOHySIG Usa}SeQ YIOA MAN -NOISIAICG/LORILSIOC ‘Dan =66Z80Z-61-8 “ON ASWO T

‘ASVO CALV Tse JO wVu TTINGAHOS
NI GALSTT OSTV SVM HOIHM GALYAdOUd TVA) uW. TINGIHOS SMOLEAC NI GALSIT ALUIdOUd TWAY

6LOz/9Z/E Bury soug :(24090 TION 1 A2fey) CALVTAN TAV SASVO HOIHM NI YANNVIN

(‘9]9 “passilusip ‘paulyuos ‘asieyasip SUNTEME/pasieyosiq)
‘ASVO CALWTaea JO SALVLS LNAAMNOD

 

:BUISO]D Jo eq] [pasoza /7] N -<(N/A) DNIGNAd TILLS SSVO

WO, MON JO POLYSIq Usa}seQ -NOISIAIC/ LOIN LSIC ‘dOdNr = =Lbee@Z-6b-8 “ON ASVO 1

“DONIGNAd Nada SWH YO ONIGN4Ad SI (S)ASVO GALVISU ONIMOTION FHL

“AIWLL ANV LV ONICGNSd NAA SVH YO ONIGNAd SI JSVO GALVTIY ON OF

[(@)1¢s § ‘O'S'N T] J9pun ayejsa Jatjour Jo Ayradosd

Yi Ul pepnpour st Jo sem yey} Ayadoud ur yso1ajUL Ue “pey SaseD payejay oY] JO 19YI19 Jo JUaWAOUALIOD aU] JO SXep OX] UIYIM JO ‘oAeYy
(1A) Jo ‘siouyred Jesauas UOUIUOS aJour Jo suo areYs YoryM sdryssouymed ore (1A) ‘srauied [e19Uad sy Jo a10UI 10 au pue drysromed

B oie (A) diyssouzred owes oxy ur siouped pesouas ore (a1) °(Z) 101 § “O°S'A I] Ul pouljap se ‘soyeryye ore (111) ‘sosnods-xa 10 sasnods
oe (II) ‘ates ay] a7e (I) :saseo Yons UI siojqQap at} pue ‘uoNHad Mau ayy Jo SUIT ay} a1OJaq sivac IYSI9 uTyWM uM] Aue ye Sutpuad sem

seo Jolive ot) Ft T-ELO1 UAT ANCA Pue 1-€Z01 UAT “A'N'C'd Jo sasodind 10j ,saseD payejay,, poulsap aq []eys sased : LON]

Jol[aq pue UONeULIOjUr “aSpay Mouy Jsaq Siouonyed ayy 0} ‘saseg payejay Surmisouca
DINSO[ISIP SULMOT[OJ at] sayeur Aqaioy (tauonnad sayjo Aup 40) 1o\Qap ay) ‘(q)Z-ELOT IN Agydnryueg [eo07] 0) Juensing

‘ON ASVO ‘diog 19329 sIpsejas uAIsoN = 1(S)MOLAAA

(q)Z-€L0l ATNU AOLANUMNVA
TVIOT OL INVOASYNd LNANALV.LS

MUYOA MAN JO LOTALSIG NYUALS VA
LYNOD ADLANUAINVE SALV.LS GALINA

WetSkit 6LS2/6
Case 8-19-76652-las Doc1 Filed 09/25/19 Entered 09/25/19 16:46:02

Agjdnuyueg eases jseg woo aseajseaq Mam - 97] ‘ase 1seq 6102-9661 (9) GuAdog aemyos

6O0T/TL/8 49a é£1-o8sn

A ‘(N/A) 310A MON JO 1OLYSIC] Weyseq ayi ul sonoeid 0} paymupe we |
‘ATAVOITddV SV “APNYOLLV SMANOLLILAdUOLIIC AG GALATAINOD Ad OL

“ayy 01 Altpqisija sayysty Jo woddns ur yuowayeys v a1} 0} parmmbas oq [LM [ENPLAIpuL Ue YSN “sio}gap aq 0} 2IqISI|a 3q
you Avut sXep QQ] Surpasaid ay uy passrusip sases 101d pey savy oym sjenprarpul urepas *(3)69] § D°S'AQ [] Ol UENsINg “ZION

‘ASVO CALV 19a 40 .V. TINGAHOS
NI GA.LSIT OSTV SVM HOIHM GALYIdOUd TWA) «Wu AINGAHOS S.YOLAIC NI GALSIT ALUAdOUd TWAY

ZLOZ/OL/L Buryiysoug :(2409P TION 21 12/9y) CALWTAa TWV SASVO HOIHM NI VANNVIN

((9]2 “PaSSIUSIp ‘psULIUOS ‘asieyosip Surpeme/pasieyosiq])
‘ASVO CGALVW Tada JO SNALVLS LNAYENO

 

“BuIsoyo Jo ayeq [paso ff] N (N/A) ONIGNAd TILLS ASVO

PISIG Wla}sey 4IOA MON -NOISIAIC/LOIALSIC ‘Dan’ = p0rrpl-el-8 “ON ASVO S

 

-ASVO GALVTAe AO wVu AINGAHOS
NI GALSIT OSTV SVM HOTHM (JALYIdOUd TVA) wWa TINGAHOS SUOLAAC NI GALSIT ALWAdOUd TVAU

QLOz/SZz/L Buypiysoug :(21090 TION 01 12/24) CALWTAa TAV SASVO HOIHM NI YANNVIN

(-9]2 ‘PassIWSIp ‘pauLIUOo ‘asieyosip Sunleme/pasieyosiq)
‘ASWO CALW TAY AO SNLVLIS LINAWND

 

:BUISO]D JO aIRq [paso]? ff] N (N/A) ONIGNAd TILLS ASVO

JLysIq U49}SeQ YIOA MEN -NOISIAIC/LOIMILSIC ‘ADGNE = 6BZOL-9b-B ON ASVO ‘F

‘dASWO GCALV1d4e JO wVu ATNGHHOS
NI GALSIT OSTV SVM HOFHM (ALYadOUd TVA) vu TINGAHOS SYOLAIC NI GALSIT ALWAdOUd TWAU

gboz/so/z Buitysoudg :(2d0qgn TION 91 /a/ey) CALW TAN TV SASVO HOIHM NI VANNVIN

((o]2 ‘passilusip ‘peuLyuos ‘asieyosip Sunieme/passeyosiq)
‘ASVO GALWTIa JO SNLVLS LNAWAND

‘BUISO]d Jo ayeq [paso]9 {7 N (N/A) ONIGNAd TILLS aSVO
}OU}SIG W2}SeQ YIOA MEN :NOISIAIG/LOIMLSIG -aDaNr = SBZOZ-BE-B_ “ON ASVO ‘¢
(pauos) S4SVO GALV19du JO JUNSOTOSIA

WeSi-r 6L/S2/6
Case 8-19-76652-las Doc1 Filed 09/25/19 Entered 09/25/19 16:46:02

Agjdruyueg asep seg Woo Sses|saq Mmm - D7] ‘SED 1S9q 6102-9661 (9) 1YBiAdos aemyos

GOO TLS 42a él-o8sn

"yNsel
astmieyjo ABW UONIJad INOA Jo [eSsIUSIG’ “ONLLIA AA NI Ajaverpawiut ines ayy 0} payiodas aq jsnui ssouppe ul asueys AUY 7.LON

‘soipnfaid YIM ased ay] JO [eSsTUUISIp

ey} Jo aalsny B JO jWeUNUIOdde ay} ‘UOISIaAUOD UOTE] NOYIM Surpnpout ‘suonoues ayetidoidde 0} Aausoye say) pue ouoNNed ayo

Aue Jo 10\g9p oy} 19afqns Avw JuaWAIIg Z-€L01 UAT A'N'G'd ep Aq parinbas uoyeuuozur qe apraord AyngyINy pue A]jNy 0} anpreg
Jaquinyy suoydajay, pue apos vary

apon diz ‘aieig ‘AUD

Jauoiag/10}qaq Jo ssaippy suipieyy

SLLOVO9LOZ:XE4 POFLLEPLOZ
#2020 FN ‘887 HOY

OLE auINS

anuday 13}U9aD SZLZ

9711 [210 1aBses
JaUOIIag/10]Gaq ag O1g JO amjeusis ASUIONY $,10]Gaq JO amjeusis
JWAN | waaiey
IWAN | Wesley /s/

IauoNag/IOWac] WOLF ag O1g JO aNjeUsIS

"WIO] SI] UO AIaYMAS|O PayLoIpul se
idooxa ‘au Aue ye Surpuad 10 Surpuad mou aseo Aue 0} payejal jou Si aseo Adjdnzyueg utyyiM ayy yey Ainfiod Jo Ayjeuad sapun AJQIa9 |

(a]qeor[dde se ‘Sauoye sauonnedsioiqap 10 s9uONNed/r0jgGap as oid Aq pausis 9q 01) NOLLVOIALLMAO

(pauoo) SASVO GALV1du JO TUNSOTISIA

WaSh-F 6L/S2/6
Case 8-19-76652-las Doc1 Filed 09/25/19 Entered 09/25/19 16:46:02

Aajdruyueg asea jsag WOD ase2}seq MMM - 977 ‘S29 1$9q 6102-9661 (9) ybuAdog aremyos

Wo9"|a10-1aB1as@)a10s
SLZ9P09L02-XE4 POVLLEPLOZ

9Z020 FN ‘807 HO4

OLE alNs

anusaAy 13]U8D SZLZ

971 1940 18619

(s)Jo}qep Jo} AsulO}Y

IWAN [4 waaey

IWAN [3 Weasley /s/
6L0z ‘sz sequaydeas 'pajeq
“00°0 $s! dA} Siu} Jo SuayeW AdjdnsyUeW Jo UOH}eSUedWOD Jo aye Jensn AW yeu, “Ss
"uy Aww Aq peiepues aJem ulesey UOI}}Ed OU} Jo BulllJ ay} 0} JoUd pesepuel SeolMES |Je yeUL “Pp
‘SJOHP9J9 JO Hujeew ysuy Oy} Je (S)JO}Gep ay} Uasedai Osye ym WI AW yeu] “¢

uonned Aojdnsyueg
JO MEIAGl pue UOH}eJedald

"98 ‘UONIPUOD
jeloueul Jo sisAjeue ‘MalAs9jU! JeNIUy

S8DIAIAS oul | \e1eq

:(s)40]Gap pewueUu-sAoge
84} 0} SEdIAJes Bulmoj}jo} ay} pesepues Wy Aw ‘ulasay UONed ayy Jo Bul eu} 0} oud yey, °Z

‘UJSIBY S}JOR} SY} YM Jel||wWey Alin} We pue (s)1o}Gep paweU-sAoge au} Jo} Aousoye ey} We | jeu, “1

:9}E}S “NOD Siu} Ul BoNnDeId 0} paywpe Asuo}ye ue ‘WEN |g Weeey ‘|

 

 

x
ZLOZ J1INY WOOT OL INVASHNd LINSAWSLVLS (s)40}q9q
PON aseg
"dios 4a}Ua5 dIpsejas UA|SoY “dy Ni
LL  sajydeyo Xx

 

MYOA MAN SAO LOIYLSIG NYSLSVA
LYNOD ADLdNYANVd SALVLS GALINA

WeSb-F GL/SE/6
